

EXHIBIT 10.86
EXECUTION VERSION
AMENDMENT NO. 6 TO AMENDED AND RESTATED MULTICURRENCY CREDIT AGREEMENT
AMENDMENT NO. 6 TO AMENDED AND RESTATED MULTICURRENCY CREDIT AGREEMENT dated as
of January 22, 2015 (this “Amendment”) to the Amended and Restated Multicurrency
Credit Agreement dated as of August 11, 2011 (as heretofore amended or modified
by Amendment No. 1 to Amended and Restated Multicurrency Credit Agreement, dated
October 16, 2012, among the Company, the Administrative Agent, JP Morgan and the
Required Lenders party thereto (“Amendment No. 1”), Amendment No. 2 to Amended
and Restated Multicurrency Credit Agreement, dated February 8, 2013, among the
Company, the Administrative Agent, JP Morgan and the Required Lenders party
thereto (“Amendment No. 2”), Amendment No. 3 to Amended and Restated
Multicurrency Credit Agreement, dated June 30, 2014, among the Company, the
Administrative Agent, JP Morgan and the Required Lenders party thereto
(“Amendment No. 3”), Amendment No. 4 to Amended and Restated Multicurrency
Credit Agreement, dated September 9, 2014, among the Company, the Administrative
Agent, JP Morgan and the Required Lenders party thereto (“Amendment No. 4”),
Amendment No. 5 to Amended and Restated Multicurrency Credit Agreement, dated
October 24, 2014, among the Company, the Administrative Agent, JP Morgan and the
Required Lenders party thereto (“Amendment No. 5”) and Consent, dated as of
November 20, 2014 (the “Consent”; and together with Amendment No. 1, Amendment
No. 2, Amendment No. 3, Amendment No. 4 and Amendment No. 5, the “Prior
Amendments”), the “Credit Agreement”) among CLIFFS NATURAL RESOURCES INC. (the
“Company”), certain Foreign Subsidiaries of the Company from time to time party
thereto, various Lenders from time to time party thereto and BANK OF AMERICA,
N.A., as Administrative Agent, Swing Line Lender and L/C Issuer (the
“Administrative Agent”), JPMORGAN CHASE BANK, N.A., as Syndication Agent and L/C
Issuer (“JP Morgan”), MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, J.P.
MORGAN SECURITIES LLC, CITIGROUP GLOBAL MARKETS INC., PNC CAPITAL MARKETS INC.
and U.S. BANK NATIONAL ASSOCIATION, as Joint Lead Arrangers and Joint Book
Managers, and FIFTH THIRD BANK and CITIZENS BANK, N.A., as Co-Documentation
Agents.
W I T N E S S E T H :
WHEREAS, the parties hereto desire to amend the Credit Agreement as set forth
below;
NOW, THEREFORE, the parties hereto agree as follows:
Section 1.Defined Terms; References. Unless otherwise specifically defined
herein, each term used herein that is defined in the Credit Agreement has the
meaning assigned to such term in the Credit Agreement. Each reference to
“hereof”, “hereunder”, “herein” and “hereby” and each other similar reference
and each reference to “this Agreement” and each other similar reference
contained in the Loan Documents shall, after this Amendment becomes effective,
refer to the Credit Agreement as amended hereby.
Section 2.Amendments to Credit Agreement. Effective on the Sixth Amendment
Effective Date (as defined below), (a) the Credit Agreement shall be amended to
delete the

1

--------------------------------------------------------------------------------



stricken text (indicated textually in the same manner as the following example:
stricken text) and to add the double-underlined text (indicated textually in the
same manner as the following example: double-underlined text) as set forth in
the pages of the Credit Agreement attached as Exhibit A hereto and (b) Schedule
1(a) to the Credit Agreement shall be replaced in its entirety by Schedule 1(a)
attached hereto.
Section 3.Amendment to Security Agreement. Effective on the Sixth Amendment
Effective Date, the Security Agreement shall be amended to (x) delete the words
“As-extracted collateral and” from clause (D) of the first proviso to Section
3(a) thereof and (y) replace Schedule 1 thereto with Schedule 1 hereto. For
purposes of Section 4(b) of the Security Agreement, the references to “each
Original Grantor” and “as of the Effective Date” contained therein shall be
deemed to be references to “each Grantor that has granted a Lien on any of its
assets hereunder as of the Sixth Amendment Effective Date” and “as of the Sixth
Amendment Effective Date”, respectively.
Section 4.Representations of Company. The Company represents and warrants that,
after giving effect to this Amendment, (i) each of the representations and
warranties of the Loan Parties set forth in the Credit Agreement and in the
other Loan Documents will be true and correct in all material respects on and as
of the Sixth Amendment Effective Date (except to the extent the same expressly
relate to an earlier date with respect to which such representations and
warranties shall be true and correct in all material respects as to such earlier
date) and (ii) no Default or Event of Default will have occurred and be
continuing on such date.
Section 5.Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York.
Section 6.Counterparts. This Amendment may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument. Delivery of an
executed signature page of this Amendment by facsimile or other electronic
transmission shall be effective as delivery of a manually executed counterpart
hereof.
Section 7.Effectiveness. This Amendment shall become effective on the date
(“Sixth Amendment Effective Date”) when the Administrative Agent shall have
received:
(a)from each of the Company, the Guarantors and Lenders comprising the Required
Lenders a counterpart hereof signed by such party;
(b)an amendment fee for the account of each Lender and such other fees as have
been heretofore mutually agreed in writing; and
(c)the Company shall have paid all reasonable out-of-pocket expenses of the
Administrative Agent invoiced to it at least one Business Day prior to the Sixth
Amendment Effectiveness Date.
Section 8.Guarantor Acknowledgement, Consent and Ratification. Each Guarantor
(including in its capacity as a Grantor under the Security Agreement) hereby
acknowledges that it has reviewed the terms and provisions of the Credit
Agreement, the Security Agreement and this Amendment and consents to the
Amendment. Each Guarantor hereby confirms that (a) each Loan Document to which
it is a party or by which it is otherwise bound will continue to guarantee, to
the fullest extent possible in accordance with the Loan Documents, the payment
and performance of all “Obligations” under each of the Loan

2

--------------------------------------------------------------------------------



Documents to which it is a party (in each case as such terms are defined in the
applicable Loan Document), (b) each of the Loan Documents to which it is a party
or by which it is otherwise bound shall continue in full force and effect and
that all of its obligations thereunder shall be valid and enforceable and shall
not be impaired or limited by the execution or effectiveness of this Amendment
and (c) each of the Prior Amendments is hereby ratified in all respects.
Each Guarantor acknowledges and agrees that (i) notwithstanding the conditions
to effectiveness set forth in this Amendment, such Guarantor is not required by
the terms of the Credit Agreement or any other Loan Document to consent to any
amendments or waivers of the Credit Agreement effected pursuant to this
Amendment and (ii) nothing in the Credit Agreement, this Amendment or any other
Loan Document shall be deemed to require the consent of such Guarantor to any
amendments or waivers of the Credit Agreement.
Section 9.Release.  Effective as of the date hereof, the Loan Parties jointly
and severally agree to release and hereby do release and discharge, the
Administrative Agent (and any sub-agent thereof), each Lender and each L/C
Issuer, and each Related Party of any of the foregoing Persons (“Bank Parties”)
of and from all damages losses, claims, demands, liabilities, obligations,
actions and causes of actions whatsoever that each Loan Party has or claims to
have against any Bank Party as of the date hereof and whether known or unknown
at the time of this release, and of every nature and extent whatsoever on
account of or in any way, directly or indirectly, touching, concerning, arising
out of or founded upon the Loan Documents, in each case, arising on or before
the date hereof.
[Signature Pages Follow]



3

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.
CLIFFS NATURAL RESOURCES INC.
By:
/s/ Terrance M. Paradie
Name: Terrance M. Paradie
Title: Executive Vice President, Chief Financial Officer and Treasurer
 
By:
/s/ James D. Graham
Name: James D. Graham
Title: Executive Vice President, Chief Legal Officer and Secretary


[SIGNATURE PAGE TO AMENDMENT NO. 6]

--------------------------------------------------------------------------------



GUARANTORS
CLIFFS SALES COMPANY
CLIFFS MINNESOTA MINING COMPANY
CLIFFS NORTH AMERICAN COAL LLC
SILVER BAY POWER COMPANY
CLIFFS EMPIRE, INC.
CLIFFS EMPIRE HOLDING, LLC
CLIFFS TIOP, INC.
CLIFFS WEST VIRGINIA COAL INC.
NORTHSHORE MINING COMPANY
OAK GROVE RESOURCES LLC
PINNACLE MINING COMPANY, LLC
UNITED TACONITE LLC
CLIFFS UTAC HOLDING LLC
 
By:
/s/ Terrance M. Paradie
Name:
Terrance M. Paradie
Title:
Vice President and Treasurer
 
THE CLEVELAND-CLIFFS IRON COMPANY CLIFFS TIOP HOLDING, LLC


By:
/s/ Terrance M. Paradie
Name:
Terrance M. Paradie
Title:
Treasurer
 
 
CLF PINNOAK LLC


By:
/s/ Terrance M. Paradie
Name:
Terrance M. Paradie
Title:
Senior Vice President, Chief Financial Officer and Treasurer
 
 
CLIFFS MINING COMPANY
CLIFFS PICKANDS HOLDING, LLC
CLIFFS MINING HOLDING, LLC
CLIFFS MINING HOLDING SUB COMPANY


By:
/s/ Terrance M. Paradie
Name:
Terrance M. Paradie
Title:
Executive Vice President, Chief Financial Officer and Treasurer




[SIGNATURE PAGE TO AMENDMENT NO. 6]
 

--------------------------------------------------------------------------------





BANK OF AMERICA, N.A., as Administrative Agent
By:
/s/ Rosanne Parsill
Name: Rosanne Parsill
Title: Vice President


[SIGNATURE PAGE TO AMENDMENT NO. 6]
 

--------------------------------------------------------------------------------





BANK OF AMERICA, N.A., as a Lender
By:
/s/ James K.G. Campbell
Name: James K.G. Campbell
Title: Director


[SIGNATURE PAGE TO AMENDMENT NO. 6]
 

--------------------------------------------------------------------------------







Citibank, N.A.
By:
/s/ David Jaffe
Name: David Jaffe
Title: Vice President


[SIGNATURE PAGE TO AMENDMENT NO. 6]
 

--------------------------------------------------------------------------------





JPMorgan Chase Bank, N.A.
By:
/s/ Peter S. Predun
Name: Peter S. Predun
Title: Executive Director




[SIGNATURE PAGE TO AMENDMENT NO. 6]
 

--------------------------------------------------------------------------------







PNC BANK NATIONAL ASSOCIATION
By:
/s/ Joseph G. Moran
Name: Joseph G. Moran
Title: Senior Vice President


[SIGNATURE PAGE TO AMENDMENT NO. 6]
 

--------------------------------------------------------------------------------







U.S. BANK NATIONAL ASSOCIATION
By:
/s/ Mark Irey
Name: Mark Irey
Title: Vice President

    

[SIGNATURE PAGE TO AMENDMENT NO. 6]
 

--------------------------------------------------------------------------------





CITIZENS BANK, N.A.
By:
/s/ Carl S. Tabacjar, Jr.
Name: Carl S. Tabacjar, Jr.
Title: Vice President



If second signature is needed:


 
By:
 
Name:
Title:


[SIGNATURE PAGE TO AMENDMENT NO. 6]
 

--------------------------------------------------------------------------------





FIFTH THIRD BANK, an Ohio banking corporation
By:
/s/ Kevin F. Garvey
Name: Kevin F. Garvey
Title: Vice President



If second signature is needed:


 
By:
   N/A
Name:
Title:




[SIGNATURE PAGE TO AMENDMENT NO. 6]
 

--------------------------------------------------------------------------------





Mizuho Bank, Ltd.
By:
/s/ Donna DeMagistris
Name: Donna DeMagistris
Title: Authorized Signatory




[SIGNATURE PAGE TO AMENDMENT NO. 6]
 

--------------------------------------------------------------------------------





Bank of Montreal, Chicago Branch
By:
/s/ Yacouba Kane
Name: Yacouba Kane
Title: Vice President



If second signature is needed:


 
By:
 
Name:
Title:




[SIGNATURE PAGE TO AMENDMENT NO. 6]
 

--------------------------------------------------------------------------------







COMMONWEALTH BANK OF AUSTRALIA
By:
/s/ Trent Hazelwood
Name: Trent Hazelwood
Title: Senior Associate




[SIGNATURE PAGE TO AMENDMENT NO. 6]
 

--------------------------------------------------------------------------------







Toronto Dominion (New York) LLC
By:
/s/ Marie Fernandes
Name: Marie Fernandes
Title: Authorized Signatory




[SIGNATURE PAGE TO AMENDMENT NO. 6]
 

--------------------------------------------------------------------------------





Wells Fargo Bank, N.A.,
By:
/s/ Michael J. Thomas
Name: Michael J. Thomas
Title: Senior Vice President



If second signature is needed:


 
By:
 
Name:
Title:


[SIGNATURE PAGE TO AMENDMENT NO. 6]
 

--------------------------------------------------------------------------------







KEYBANK NATIONAL ASSOCIATION
By:
/s/ Suzannah Valdivia
Name: SUZANNAH VALDIVIA
Title: VICE PRESIDENT



If second signature is needed:


 
By:
 
Name:
Title:






[SIGNATURE PAGE TO AMENDMENT NO. 6]
 

--------------------------------------------------------------------------------







    
THE HUNTINGTON NATIONAL BANK
By:
/s/ Bruce G. Shearer
Name: Bruce G. Shearer
Title: Senior Vice President



If second signature is needed:


 
By:
 
Name:
Title:




[SIGNATURE PAGE TO AMENDMENT NO. 6]
 

--------------------------------------------------------------------------------







    
CIBC Inc.
By:
/s/ Dominic Sorresso
Name: Dominic Sorresso
Title: Authorized Signatory



If second signature is needed:


 
By:
/s/ Zhen Ma
Name: Zhen Ma
Title: Authorized Signatory


[SIGNATURE PAGE TO AMENDMENT NO. 6]
 

--------------------------------------------------------------------------------









Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch
By:
/s/ David Noda
Name: David Noda
Title: Managing Director


[SIGNATURE PAGE TO AMENDMENT NO. 6]
 

--------------------------------------------------------------------------------







CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK
By:
/s/ Blake Wright
Name: /s/ Blake Wright
Title: Managing Director



 
By:
/s/ James Austin
Name: James Austin
Title: Vice President




[SIGNATURE PAGE TO AMENDMENT NO. 6]
 

--------------------------------------------------------------------------------









Sumitomo Mitsui Banking Corporation
By:
/s/ James D. Weinstein
Name: James D. Weinstein
Title: Managing Director



If second signature is needed:


 
By:
 
Name:
Title:




[SIGNATURE PAGE TO AMENDMENT NO. 6]
 

--------------------------------------------------------------------------------







Australia and New Zealand Banking Group Limited
By:
/s/ Robert Grillo
Name: Robert Grillo
Title: Director




[SIGNATURE PAGE TO AMENDMENT NO. 6]
 

--------------------------------------------------------------------------------







NATIONAL AUSTRALIA BANK
By:
/s/ James Macdonald
Name: James Macdonald
Title: Associate Director




[SIGNATURE PAGE TO AMENDMENT NO. 6]
 

--------------------------------------------------------------------------------





WESTPAC BANKING CORPORATION
By:
/s/ Richard Yarnold
Name: Richard Yarnold
Title: Senior Relationship Manager Corporate & Institutional Banking



If second signature is needed:


 
By:
 
Name:
Title:


[SIGNATURE PAGE TO AMENDMENT NO. 6]
 

--------------------------------------------------------------------------------







MUFG Union Bank, N.A.
By:
/s/ David Noda
Name: David Noda
Title: Managing Director






[SIGNATURE PAGE TO AMENDMENT NO. 6]
 

--------------------------------------------------------------------------------




Exhibit A
Composite Conformed Copy
Reflecting Amendment No. 1 dated as of October 16, 2012,
Amendment No. 2 dated as of February 8, 2013,
Amendment No. 3 dated as of June 30, 2014
Amendment No. 4 dated as of September 9, 2014
Amendment No. 5 dated as of October 24, 2014
Consent dated as of November 20, 2014
Amendment No. 6 dated as of January 22, 2015
AMENDED AND RESTATED MULTICURRENCY CREDIT AGREEMENT

Among

CLIFFS NATURAL RESOURCES INC.

CERTAIN FOREIGN SUBSIDIARIES OF THE COMPANY FROM TIME TO TIME PARTY HERETO

VARIOUS LENDERS
FROM TIME TO TIME PARTY HERETO

and

BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender and L/C Issuer,

JPMORGAN CHASE BANK, N.A.,
as Syndication Agent and L/C Issuer,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
J.P. MORGAN SECURITIES LLC,
CITIGROUP GLOBAL MARKETS INC.,
PNC CAPITAL MARKETS INC.

and

U.S. BANK NATIONAL ASSOCIATION,
as Joint Lead Arrangers and Joint Book Managers,

and

FIFTH THIRD BANK and CITIZENS BANK, N.A.,
as Co-Documentation Agents


DATED AS OF AUGUST 11, 2011






--------------------------------------------------------------------------------



TABLE OF CONTENTS

--------------------------------------------------------------------------------



PAGE
ARTICLE 1
DEFINITIONS; INTERPRETATION
Section 1.01.
Definitions    1

Section 1.02.
Interpretation    3940

Section 1.03.
Change in Accounting Principles    3941

Section 1.04.
Letter of Credit Amounts    4041

Section 1.05.
Exchange Rates; Currency Equivalents    4041

Section 1.06.
Additional Alternative Currencies    4042

Section 1.07.
Change of Currency    4143

Section 1.08.
Rounding    4243

Section 1.09.
Liability of Designated Borrowers    4243

Section 1.10.
Hybrid Securities    4244

ARTICLE 2
THE CREDIT FACILITIES
Section 2.01.
Revolving Credit Facilities    4244

Section 2.02.
Letters of Credit    4445

Section 2.03.
Applicable Interest Rates    5455

Section 2.04.
Manner of Borrowing Loans and Designating Currency and Applicable Interest
Rates    5657

Section 2.05.
Minimum Borrowing Amounts; Maximum Eurocurrency Loans    5860

Section 2.06.
Repayment of Loans    5960

Section 2.07.
Prepayments    5960

Section 2.08.
Payments    6061

Section 2.09.
Termination or Reduction of Commitments    6263

Section 2.10.
Swing Line Loans    6263

Section 2.11.
Evidence of Indebtedness    6667

Section 2.12.
Fees    6768

Section 2.13.
Hedge Agreements    6869

Section 2.14.
Designated Borrowers    6869

Section 2.15.
Defaulting Lenders    6970

ARTICLE 3
CONDITIONS PRECEDENT
Section 3.01.
Effectiveness    7172

Section 3.02.
All Credit Extensions    7374













i




--------------------------------------------------------------------------------





ARTICLE 4
THE GUARANTIES
Section 4.01.
Guaranties    7374

Section 4.02.
Further Assurances    7475

ARTICLE 5
REPRESENTATIONS AND WARRANTIES
Section 5.01.
Organization and Qualification    7475

Section 5.02.
Authority and Enforceability    7475

Section 5.03.
Financial Reports    7576

Section 5.04.
No Material Adverse Change    7576

Section 5.05.
Litigation and Other Controversies    7576

Section 5.06.
True and Complete Disclosure    7576

Section 5.07.
Use of Proceeds; Margin Stock    7677

Section 5.08.
Taxes    7677

Section 5.09.
ERISA    7677

Section 5.10.
Subsidiaries    7778

Section 5.11.
Compliance with Laws    7778

Section 5.12.
Environmental Matters    7778

Section 5.13.
Investment Company    7778

Section 5.14.
Intellectual Property    7778

Section 5.15.
Good Title    7879

Section 5.16.
Labor Relations    7879

Section 5.17.
Capitalization    7879

Section 5.18.
Other Agreements    7879

Section 5.19.
Governmental Authority and Licensing    7879

Section 5.20.
Approvals    7879

Section 5.21.
Affiliate Transactions    7980

Section 5.22.
Solvency    7980

Section 5.23.
Economic Sanctions    7980

Section 5.24.
No Default    7980

Section 5.25.
Anti-Corruption Laws    7980

Section 5.26.
Patriot Act    7980

Section 5.27.
Collateral Documents    7980

ARTICLE 6
COVENANTS
Section 6.01.
Information Covenants    8081

Section 6.02.
Inspections    8283

Section 6.03.
Maintenance of Property, Insurance, Environmental Matters, Etc    8384

Section 6.04.
Preservation of Existence    8384

Section 6.05.
Compliance with Laws    8485

Section 6.06.
ERISA    8485







ii




--------------------------------------------------------------------------------





Section 6.07.
Payment of Taxes    8485

Section 6.08.
Books and Records    8485

Section 6.09.
Contracts with Affiliates    8586

Section 6.10.
No Changes in Fiscal Year    8586

Section 6.11.
Change in the Nature of Business    8586

Section 6.12.
Indebtedness    8586

Section 6.13.
Liens    8788

Section 6.14.
Consolidation, Merger, Sale of Assets, etc    8889

Section 6.15.
Restricted Investments Prohibited    9091

Section 6.16.
Dividends and Certain Other Restricted Payments    9091

Section 6.17.
Economic Sanctions; Anti-Corruption Laws    9192

Section 6.18.
Financial Covenants    9293

Section 6.19.
Limitation on Assets and Operations of Cliffs Sonoma Entities    9293

Section 6.20.
Covenant to Give Security; Further Assurances    9293

Section 6.21.
Limitations on Assets and Operations of Specific JV Holdcos    9596

ARTICLE 7
EVENTS OF DEFAULT AND REMEDIES
Section 7.01.
Events of Default    9596

Section 7.02.
Non-Bankruptcy Defaults    9799

Section 7.03.
Bankruptcy Defaults    9899

Section 7.04.
Notice of Default    98100

Section 7.05.
Expenses    98100

ARTICLE 8
CHANGE IN CIRCUMSTANCES AND CONTINGENCIES
Section 8.01.
Funding Indemnity    98100

Section 8.02.
Illegality    99101

Section 8.03.
Inability to Determine Rates    100101

Section 8.04.
Increased Costs; Reserves on Eurocurrency Rate Loans    100102

Section 8.05.
Substitution of Lenders    102104

Section 8.06.
Discretion of Lender as to Manner of Funding    103104

ARTICLE 9
THE ADMINISTRATIVE AGENT
Section 9.01.
Appointment and Authority    103104

Section 9.02.
Rights as a Lender    103105

Section 9.03.
Exculpatory Provisions    103105

Section 9.04.
Reliance by Administrative Agent    104106

Section 9.05.
Delegation of Duties    105106

Section 9.06.
Resignation of Administrative Agent    105106

Section 9.07.
Non-reliance on Administrative Agent and Other Lenders    106108

Section 9.08.
No Other Duties, Etc    106108









iii




--------------------------------------------------------------------------------





Section 9.09.
Guaranty Matters    106108

Section 9.10.
Hedging Liability and Funds Transfer and Deposit Account Liability
Arrangements    107109

ARTICLE 10
MISCELLANEOUS
Section 10.01.
Taxes    108109

Section 10.02.
No Waiver, Cumulative Remedies    111113

Section 10.03.
Non-Business Days    111113

Section 10.04.
Documentary Taxes    112113

Section 10.05.
Survival of Representations    112113

Section 10.06.
Survival of Indemnities    112114

Section 10.07.
Sharing of Payments    112114

Section 10.08.
Notices; Effectiveness; Electronic Communication    113114

Section 10.09.
Counterparts    115117

Section 10.10.
Successors and Assigns    115117

Section 10.11.
Amendments    120121

Section 10.12.
Headings    121122

Section 10.13.
Expenses; Indemnity; Damage Waiver    121122

Section 10.14.
Set-Off    123124

Section 10.15.
Payments Set Aside    123125

Section 10.16.
Treatment of Certain Information; Confidentiality    124125

Section 10.17.
Entire Agreement    125126

Section 10.18.
Severability of Provisions    125126

Section 10.19.
Excess Interest    125127

Section 10.20.
Construction    126127

Section 10.21.
USA Patriot Act    126128

Section 10.22.
Currency    126128

Section 10.23.
Governing Law; Jurisdiction; Etc    127128

Section 10.24.
Waiver of Jury Trial    127129

Section 10.25.
No Advisory or Fiduciary Responsibility    128129

Section 10.26.
Keepwell    128130

Section 10.27.
Release of Collateral    129130

ARTICLE 11
COMPANY GUARANTY
Section 11.01.
The Guaranty    129130

Section 11.02.
Guaranty Unconditional    129131

Section 11.03.
Discharge Only upon Payment in Full; Reinstatement In Certain
Circumstances    130131

Section 11.04.
Waiver By The Company    130132

Section 11.05.
Subrogation    130132

Section 11.06.
Stay of Acceleration    130132











iv




--------------------------------------------------------------------------------





Exhibit A    —    Swing Line Loan Notice
Exhibit B    —    Notice of Borrowing
Exhibit C    —    Notice of Continuation/Conversion
Exhibit D-1    —    Revolving Note
Exhibit D-2    —    Swing Note
Exhibit D-3    —    Term Note
Exhibit E
—    Compliance Certificate

Exhibit F
—    Assignment and Assumption

Exhibit G
—    Guaranty Agreement

Exhibit H
—    Designated Borrower Request and Assumption Agreement

Exhibit I
—    Designated Borrower Notice

Schedule 1(a)
—    Commitments

Schedule 1(b)
—    Mandatory Costs

Schedule 1(c)
—    Existing Letters of Credit

Schedule 2.02
—    Scotia Existing Letters of Credit

Schedule 5.3
—    Contingent Liabilities

Schedule 5.5
—    Litigation

Schedule 5.10(a)
—    Restricted Subsidiaries

Schedule 5.10(b)
—    Unrestricted Subsidiaries

Schedule 5.17
—    Capitalization

Schedule 5.21
—    Affiliate Transactions

Schedule 6.12
—    Existing Indebtedness of Non-Guarantor SubsidiaresSubsidiaries

Schedule 6.13
—    Existing Liens

Schedule 6.15
—    Existing Investments

Schedule 6.15(A)
—    Existing Investments in Non-Joint Ventures

Schedule 6.15(B)
—    Existing Joint Ventures in the United States

Schedule 10.8
—    Administrative Agent’s Office; Certain Addresses for Notices



































v




--------------------------------------------------------------------------------





“Alternative Currency” means (i) each of Australian Dollars, British Pounds,
Canadian Dollars, Euros, Japanese Yen, New Zealand Dollars and Swiss Francs and
(ii) each other currency (other than U.S. Dollars) that is approved in
accordance with Section 1.06.
“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in U.S. Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the L/C
Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with U.S. Dollars.
“Alternative Currency Loan” means a Loan denominated in an Alternative Currency.
Alternative Currency Loans may be Revolving Loans or Swing Line Loans.
“Amapa” means Anglo Ferrous Amapá Mineração Ltda., a company organized under the
Laws of Brazil.
“Amapa Investment” means, collectively, all Investments by the Company and its
Subsidiaries in Amapa.
“Applicable Adjusted Total Commitments” is defined in Section 2.01(a) hereof.
“Applicable Margin” means, with respect to Loans, L/C Borrowings, and the
commitment fees and Letter of Credit Fees payable under Section 2.12 hereof, (a)
from the Closing Date until the first Pricing Date, the rates per annum shown
opposite Level IV below, and (b) thereafter, from one Pricing Date to the next,
the rates per annum determined in accordance with the following schedule:
Level
Leverage Ratio For Such Pricing Date
Applicable Margin For Base Rate Loans And L/C Borrowings Shall Be:
Applicable Margin For Eurocurrency Loans And Letter Of Credit Fee Shall Be:
Applicable Margin For Commitment Fee Shall Be:
I
Less than 1.00 to 1.00
0.25
%
1.00
%
0.125
%
II
Less than 1.50 to 1.00, but greater than or equal to 1.00 to 1.00
0.25
%
1.25
%
0.15
%
III
Less than 2.00 to 1.00, but greater than or equal to 1.50 to 1.00
0.50
%
1.50
%
0.175
%
IV
Less than 2.75 to 1.00, but greater than or equal to 2.00 to 1.00
0.75
%
1.75
%
0.20
%
V
Less than 3.25 to 1.00, but greater than or equal to 2.75 to 1.00
1.00
%
2.00
%
0.25
%











3




--------------------------------------------------------------------------------





certificate for such Applicable Period, (ii) the Applicable Margin shall be
determined based on the corrected compliance certificate for such Applicable
Period, and (iii) the Borrowers shall promptly pay to the Administrative Agent
(for the account of the Lenders during the Applicable Period or their successors
and assigns) the accrued additional interest owing as a result of such increased
Applicable Margin for such Applicable Period. This paragraph shall survive the
termination of this Agreement.
“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the L/C
Issuer, as the case may be, to be necessary for timely settlement on the
relevant date in accordance with normal banking procedures in the place of
payment.
“Applicant Borrower” has the meaning specified in Section 2.14.
“Application” means an application and agreement for the issuance or amendment
of a Letter of Credit in the form from time to time in use by the L/C Issuer.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Arbitration Award” means that certain arbitration award granted pursuant to
Case No. 18209/VRO/AGF/ZF by the ICC International Court of Arbitration in favor
of Worldlink Resources Limited against Cliffs Quebec Iron Mining ULC, The Bloom
Lake Iron Ore Mine Limited Partnership and Bloom Lake General Partner Limited.
“Arrangement Agreement” means that Arrangement Agreement, dated as of January
11, 2011, between the Company and CTIM, as amended, restated, supplemented or
otherwise modified from time to time.
“Arrangers” means Merrill Lynch, Pierce, Fenner & Smith Incorporated, J.P.
Morgan Securities LLC, Citigroup Global Markets Inc., PNC Capital Markets, Inc.
and U.S. Bank National Association, in their respective capacities as joint lead
arrangers and joint book managers.
“Arranger Fee Letter” means the Arranger Fee Letter, dated June 28, 2011, among
the Company and the Commitment Parties (as defined therein), as amended by the
Co-Arranger Commitment Letter, dated July 14, 2011, among the Company, the
Initial Commitment Parties (as defined therein) and the Additional Commitment
Parties (as defined therein).
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.














5




--------------------------------------------------------------------------------





“Canadian Entities” means (a) Cliffs Quebec Iron Mining ULC (f/k/a Cliffs Quebec
Iron Mining Limited), an unlimited liability company organized under the laws of
British Columbia, Canada, (b) Wabush Iron Co. Limited, an Ohio corporation, (c)
The Bloom Lake Iron Ore Mine Limited Partnership, a limited partnership formed
under the laws of Ontario, (d) Bloom Lake General Partner Limited, an Ontario
corporation, (e) Wabush Resources Inc., a corporation organized under the laws
of Canada, (f) each other Restricted Subsidiary of the Company organized under
the laws of Canada or any province thereof, including, for the avoidance of
doubt, Wabush Mines, an unincorporated joint venture and Knoll Lake Minerals
Limited, a company organized under the laws of Canada and (g) Northern Land
Company Limited, a company organized under the laws of Newfoundland & Labrador.
“Canadian Existing Indebtedness” means any Indebtedness of the applicable
Canadian Entities and the Company under (x) that certain Master Loan and
Security Agreement, dated as of September 27, 2013, among Key Equipment Finance
Inc., as lender and as administrative agent, The Bloom Lake Iron Ore Mine
Limited Partnership, a limited partnership formed under the laws of the Province
of Ontario, Wabush Mines, an unincorporated joint venture of Wabush Iron Co.
Limited and Wabush Resources Inc., by its managing agent, Cliffs Mining Company
and each other person designated as a borrower from time to time pursuant to the
terms thereof, and the other Account Documentation referred to in such Master
Loan and Security Agreement, including all loan schedules thereto, as the same
may be amended, restated, supplemented or otherwise modified from time to time,
and (y) the Corporate Guaranty dated September 27, 2013 provided by the Company
in respect thereof, as it may be amended, restated, supplemented or otherwise
modified from time to time.


“Canadian Restructuring” means all or any part of the transaction or event or
series of transactions or events described to the Administrative Agent and the
Lenders in that certain letter agreement, dated January 22, 2015, addressed to
the Administrative Agent and the Lenders and acknowledged by the Administrative
Agent, delivered by the Company on January 22, 2015, together with such changes,
modifications and supplements thereto that are reasonably acceptable to the
Administrative Agent.
“Canadian Restructuring Commencement Date” means the earliest date on which any
of the transactions or events in the definition of Canadian Restructuring is
initiated (it being understood that, in the case of any Canadian Entity, its
Canadian Restructuring Commencement Date shall be the earliest date on which any
of the transactions or events in the definition of Canadian Restructuring is
initiated with respect to such Canadian Entity).
“Capital Expenditures” means, with respect to any Person for any period, the
aggregate amount of all expenditures (whether paid in cash or accrued as a
liability) by such Person during that period for the acquisition or leasing
(pursuant to a Capital Lease) of fixed or capital assets or additions to
property, plant, or equipment (including replacements and improvements) which
should be capitalized on the balance sheet of such Person in accordance with
GAAP.












8




--------------------------------------------------------------------------------





shutdown, restructuring or other disposition of the Wabush mine and related
facilities and operations in an aggregate amount not to exceed U.S. $100,000,000
(calculated on a cumulative basis for all periods) during the term of this
Agreement and (B) additional cash restructuring charges in an aggregate amount
not to exceed U.S. $100,000,000 (calculated on a cumulative basis for all
periods) during the term of this Agreement and, (vi) costs associated with the
issuance of Indebtedness (whether or not consummated) (but excluding any such
costs amortized through or otherwise included or to be included in Interest
Expense for any period) and (vii) costs and expenses incurred during such period
in connection with the Canadian Restructuring in an aggregate amount for all
such costs and expenses during the life of this Agreement not to exceed
$75,000,000, minus, without duplication, (b) the sum of (i) cash payments made
during such period in respect of items added to the calculation of Net Income
pursuant to clause (a)(iv) above during such period or any previous period, and
(ii) non-cash items increasing Net Income for such period; provided, however,
that, solely for the purposes of calculating compliance with Section 6.18(a),
EBITDA for any period shall (x) include the EBITDA for any Person or business
unit that has been acquired by the Company or any of its Restricted Subsidiaries
for any portion of such period prior to the date of acquisition, and (y) exclude
the EBITDA for any Person or business unit that has been disposed of by the
Company or any of its Restricted Subsidiaries for the portion of such period
after the date of disposition. Notwithstanding the foregoing, for purposes of
determining the EBITDA of CTIM for the fiscal quarters ending March 31, 2011,
June 30, 2011 and September 30, 2011, such amount shall be calculated for the
period from January 1, 2011 through the end of the relevant fiscal quarter then
ending, as applicable, and multiplied by 4, 2 and 4/3, respectively.
“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund, and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent, the Swing Line Lender and the L/C Issuers, and
(ii) unless an Event of Default has occurred and is continuing, the Company
(each such approval not to be unreasonably withheld or delayed); provided that
notwithstanding the foregoing, “Eligible Assignee” shall not include the Company
or any of the Company’s Affiliates or Subsidiaries.
“EMU” means the economic and monetary union in accordance with the Treaty of
Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty of
1992 and the Amsterdam Treaty of 1998.
“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.
“Environmental Claim” means any investigation, notice, violation, demand,
allegation, action, suit, injunction, judgment, order, consent decree, penalty,
fine, lien, proceeding or claim (whether administrative, judicial or private in
nature) arising (a) pursuant to, or in connection with an actual or alleged
violation of, or liability under, any Environmental Law, (b) in connection with
any Hazardous Material, (c) from any














14




--------------------------------------------------------------------------------





“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
“Funds Transfer and Deposit Account Liability” means the liability of the
Company or any of its Subsidiaries owing to any Person arising out of (a) the
execution or processing of electronic transfers of funds by automatic clearing
house transfer, wire transfer or otherwise to or from the deposit accounts of
the Company and/or any Subsidiary now or hereafter maintained with any of the
Lenders or their Affiliates, (b) the acceptance for deposit or the honoring for
payment of any check, draft or other item with respect to any such deposit
accounts, and (c) any other deposit, disbursement, and cash management services,
including, without limitation, treasury, depository, overdraft, credit or debit
card, purchase card, electronic funds transfer, merchant processing services and
other cash management arrangements, in each case afforded to the Company or any
such Subsidiary by any such Person that, at the time it enters into such
arrangement, is a Lender or an Affiliate of a Lender; provided that any such
liabilities incurred by any Canadian Entity from and after the Canadian
Restructuring Commencement Date shall not constitute Funds Transfer and Deposit
Account Liability.
“Funding Date” is defined in Section 2.01(c) hereof.
“GAAP” means generally accepted accounting principles as in effect in the United
States as set forth from time to time in the opinions and pronouncements of the
Accounting Principles Board and the American Institute of Certified Public
Accountants and statements and pronouncements of the Financial Accounting
Standards Board (or agencies with similar functions of comparable stature and
authority within the U.S. accounting profession), which are applicable to the
circumstances as of the date of determination.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
“Guarantor” means each Material Subsidiary (other than Cleveland Cliffs
International Holding Company) from time to time party to a Guaranty in
accordance with the provisions of Article 4 hereof. As of the Closing Date, the
Guarantors are The Cleveland-Cliffs Iron Company, Cliffs Mining Company, Cliffs
Sales Company, Northshore Mining Company, Cliffs Minnesota Mining Company,
Cliffs North American Coal LLC, CLF PinnOak LLC, Silver Bay Power Company,
Cliffs Empire, Inc., Cliffs TIOP, Inc., Cliffs Logan County Coal, LLC and Cliffs
West Virginia Coal Inc.
















18




--------------------------------------------------------------------------------





“Guaranty” and “Guaranties” each is defined in Section 4.01 hereof.
“Hazardous Material” means (a) any “hazardous substance” as defined in CERCLA
and (b) any material classified or regulated as “hazardous” or “toxic” or words
of like import pursuant to an Environmental Law.
“Hedge Agreement” means any interest rate, currency or commodity swap
agreements, cap agreements, collar agreements, floor agreements, exchange
agreements, forward contracts, option contracts or similar interest rate or
currency or commodity hedging arrangements.
“Hedging Liability” means the liability of the Company or any Subsidiary to any
Person in respect of (i) any Hedge Agreement existing as of the Fifth Amendment
Effective Date between the Company or such Subsidiary, as the case may be, and
any such Person that is a Lender or an Affiliate of a Lender on the Fifth
Amendment Effective Date and (ii) any Hedge Agreement as the Company or such
Subsidiary, as the case may be, may from time to time after the Fifth Amendment
Effective Date, enter into with any such Person that, at the time it enters into
such Hedge Agreement, is a Lender or an Affiliate of a Lender; provided that any
such liabilities incurred by any Canadian Entity from and after the Canadian
Restructuring Commencement Date shall not constitute Hedging Liability.
“Honor Date” is defined in Section 2.02(c)(i) hereof.
“Hybrid Securities” means any trust preferred security, deferrable interest
subordinated debt security, mandatory convertible debt security or other hybrid
debt security issued by the Company or any of its Restricted Subsidiaries (or a
trust or other entity formed by the Company or any of its Restricted
Subsidiaries) that (a) is accorded at least some equity treatment by S&P and/or
Moody’s at the time of issuance thereof, (b) if issued by any Loan Party, is
expressly subordinate in right of payment to the Obligations, and (c) by its
terms (or by the terms of any security into which it is convertible or for which
it is exchangeable) does not mature (excluding any maturity as the result of an
optional redemption by the issuer thereof) and is not mandatorily redeemable or
subject to any mandatory repurchase requirement (except for any redemption or
mandatory repurchase as the result of a change in control or event of default)
at any time prior to the date that is six months after the Termination Date.
“Indebtedness” means for any Person (without duplication) (a) all indebtedness
of such Person for borrowed money, whether current or funded, or secured or
unsecured, (b) all indebtedness for the deferred purchase price of Property or
services, (c) all indebtedness created or arising under any conditional sale or
other title retention agreement with respect to Property acquired by such Person
(even though the rights and remedies of the seller or lender under such
agreement in the event of a default are limited to repossession or sale of such
Property), (d) all indebtedness secured by a purchase money mortgage or other
Lien to secure all or part of the purchase price of Property subject to such
mortgage or Lien, (e) all obligations under leases which shall












19




--------------------------------------------------------------------------------





alternative branch or funding office with respect to its Eurocurrency Loans to
reduce any liability of the Company to such Lender under Section 8.04 hereof or
to avoid the unavailability of Eurocurrency Loans under Section 8.03 hereof, so
long as such designation is not disadvantageous to the Lender. Without
limitation of the foregoing, any Lender may, at its option, make any Loan
available to any Borrower by causing any foreign or domestic branch or Affiliate
of such Lender to make such Loan; provided that any exercise of such option
shall not affect the obligation of such Borrower to repay such Loan in
accordance with the terms of this Agreement.
“Letter of Credit” means any letter of credit issued hereunder and shall include
the Existing Letters of Credit. A Letter of Credit may be a commercial letter of
credit or a standby letter of credit; provided, that any commercial letter of
credit issued hereunder shall provide solely for cash payment upon presentation
of a sight draft. Letters of Credit may be issued in Dollars or in an
Alternative Currency.
“Letter of Credit Expiration Date” means the day that is 270 days after the
Termination Date (or, if such day is not a Business Day, the next succeeding
Business Day).
“Letter of Credit Fee” is defined in Section 2.12(b) hereof.
“Leverage Ratio” means, on any date, the ratio of Total Funded Debt on such date
to EBITDA for the period of four consecutive fiscal quarters most recently ended
on or prior to such date.
“LIBOR” means, for any Interest Period (x) with respect to a Eurocurrency Loan
denominated in U.S. Dollars or in any Alternative Currency other than Canadian
Dollars, the rate per annum equal to the London Interbank Offered Rate or a
comparable or successor rate which rate is approved by the Administrative Agent,
as published on the applicable Bloomberg screen page (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
deposits in U.S. Dollars or the relevant Alternative Currency (for delivery on
the first day of such Interest Period) with a term equivalent to such Interest
Period and (y) with respect to a Eurocurrency Loan denominated in Canadian
Dollars, the rate per annum equal to the Canadian Dealer Offered Rate, or a
comparable or successor rate which is approved by the Administrative Agent, as
published on the applicable Bloomberg screen page (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time) at or about 10:00 a.m. (Toronto, Ontario
time) on the first day of such Interest Period (or such other day as is
generally treated as the rate fixing day by market practice in such interbank
market, as determined by the Administrative Agent) (or if such day is not a
Business Day, then on the immediately preceding Business Day; provided that, in
each case of clauses (x) and (y), if such rate shall be less than zero, such
rate shall be deemed zero for purposes of this Agreement. If such rate is not
available at such time for any reason, then the “Eurocurrency Rate” for










23




--------------------------------------------------------------------------------





such Interest Period shall be the rate per annum determined by the
Administrative Agent to be the rate at which deposits in the relevant currency
for delivery on the first day of such Interest Period in Same Day Funds in the
approximate amount of the Eurocurrency Loan being made, continued or converted
by Bank of America and with a term equivalent to such Interest Period would be
offered by Bank of America’s London Branch (or other Bank of America branch or
Affiliate) to major banks in the London or other offshore interbank market for
such currency at their request at approximately 11:00 a.m. (London time) two
Business Days prior to the commencement of such Interest Period; provided that
if such rate shall be less than zero, such rate shall be deemed zero for
purposes of this Agreement.
“Lien” means any mortgage, lien, security interest, pledge, charge or
encumbrance of any kind in respect of any Property, including the interests of a
vendor or lessor under any conditional sale, Capital Lease or other title
retention arrangement.
“Liquidity” means, at any time, the sum of (x) the aggregate amount of
unrestricted (other than Liens under the Loan Documents) cash and Cash
Equivalents of the Loan Parties at such time plus (y) the aggregate amount of
the unused Total Commitments (or, if less, the unused Applicable Adjusted Total
Commitments).
“Loan” means any Revolving Loan or Swing Line Loan, whether outstanding as a
Base Rate Loan or Eurocurrency Loan or otherwise as permitted hereunder, each of
which is a “type” of Loan hereunder.
“Loan Documents” means this Agreement, the Notes, the Collateral Documents, the
Issuer Documents, the Guaranties, the Fee Letters and each other instrument or
document to be executed or delivered by the Company or any Restricted Subsidiary
hereunder or thereunder or otherwise in connection therewith, other than Hedge
Agreements.
“Loan Party” means the Company and each Guarantor.
“Local Currency Swing Line Supplement” means a written supplement to this
Agreement entered into between the Company and the Swing Line Lender, with the
written consent of the Administrative Agent.
“Long-Dated Letter of Credit” means any Letter of Credit having an expiry date
later than the fifth Business Day prior to the Termination Date (but in no event
later than the Letter of Credit Expiration Date).
“Mandatory Cost” means, with respect to any period, the percentage rate per
annum determined in accordance with Schedule 1(b).
“Material Adverse Effect” means (a) a material adverse change in, or material
adverse effect upon, the operations, business, Property or condition (financial
or otherwise) of the Company and its Restricted Subsidiaries taken as a whole;
(b) a material impairment of the rights and remedies of the Administrative Agent
or any








24




--------------------------------------------------------------------------------





Lender under any Loan Document, or of the ability of the Company or any
Restricted Subsidiary to perform its material obligations under any Loan
Document to which it is a party; or (c) a material adverse effect upon the
legality, validity, binding effect or enforceability against the Company or any
Restricted Subsidiary of any Loan Document to which it is a party.; provided,
however, that in no event shall (x) the Canadian Restructuring or its effect on
the Canadian Entities constitute a Material Adverse Effect unless it constitutes
a Material Adverse Effect on the Company and its Restricted Subsidiaries (other
than the Canadian Entities), taken as a whole, or (y) the failure of any
Canadian Entity to repay any intercompany Indebtedness constitute a Material
Adverse Effect.
“Material Foreign Subsidiary” shall mean and include (i) each Wholly-Owned
Subsidiary which is a Foreign Subsidiary, except any Foreign Subsidiary that
does not have (together with its Subsidiaries) (a) at the time of determination
thereof, consolidated total assets that constitute more than 5% of the
consolidated total assets of the Company and its Subsidiaries at such time and
(b) consolidated gross revenues for any fiscal year of the Company ending on or
after January 1, 2012, that constitute more than 5% of the consolidated gross
revenues of the Company and its Subsidiaries during such fiscal year.
“Material Real Property” means any Real Property owned or leased by any Loan
Party; provided that such Material Real Property may exclude (i) any individual
parcel with a fair market value (as reasonably determined by the Company and
reasonably acceptable to the Administrative Agent) not to exceed $25,000,000;
provided that such parcel is not necessary to operate the relevant complex or
facility associated with such parcel (as reasonably determined by the Company
and reasonably acceptable to the Administrative Agent), (ii) any Real Property
or interest therein used or held in connection with a mine owned by a joint
venture of which a Loan Party is a party, to the extent that the joint venture
agreement or other relevant agreement with the relevant joint venture partner
prohibits (or requires the consent of a party other than the Company or any of
its Subsidiaries with respect to) the creation of a security interest therein
and (iii) any leasehold interest in the office headquarters of the Company
located at 200 Public Square, Cleveland, Ohio 44114. In addition, the
Administrative Agent may agree, in its sole discretion, to exclude from this
definition of “Material Real Property” any Building (as defined in the
applicable Flood Insurance Laws) or Manufactured (Mobile) Home (as defined in
the applicable Flood Insurance Laws). In such event, notwithstanding any
provision in this Agreement, any Mortgage, or any other Collateral Document to
the contrary, such Building or Manufactured (Mobile) Home shall not be included
in this definition of “Material Real Property” and such Building or Manufactured
(Mobile) Home shall not be encumbered by any Mortgage.
“Material Subsidiary” shall mean and include (i) each Wholly-Owned Subsidiary
that is a Domestic Subsidiary, except any Wholly-Owned Subsidiary that is a
Domestic Subsidiary and does not have (together with its Subsidiaries) (a) at
the time of determination thereof, consolidated total assets that constitute
more than 5% (or 10% if the date of determination is prior to January 1, 2012)
of the consolidated














25




--------------------------------------------------------------------------------





total assets of the Company and its Subsidiaries at such time and (b)
consolidated gross revenues for any fiscal year of the Company ending on or
after January 1, 2012, that constitute more than 5% (or 10% for a fiscal year
ending on December 31, 2010 or December 31, 2011) of the consolidated gross
revenues of the Company and its Subsidiaries during such fiscal year, and (ii)
each Subsidiary that was an originator under the Permitted Securitization
Financing and (iii) each Domestic Subsidiary that the Company has designated to
the Administrative Agent in writing as a Material Subsidiary. As of the
FifthSixth Amendment Effective Date, the Material Subsidiaries are The
Cleveland-Cliffs Iron Company, Cliffs Mining Company, Cliffs Sales Company,
Northshore Mining Company, Cliffs Minnesota Mining Company, Cliffs North
American Coal LLC, CLF PinnOak LLC, Silver Bay Power Company, Cliffs Empire,
Inc., Cliffs TIOP, Inc., Cleveland-Cliffs International Holding Company, Cliffs
Logan County Coal, LLC, Cliffs West Virginia Coal Inc., Oak Grove Resources LLC,
Pinnacle Mining Company, LLC, Southern Eagle Land, LLC, Toney’s Fork Land, LLC
andCliffs UTAC Holding LLC, United Taconite LLC, Cliffs TIOP Holding, LLC,
Cliffs Empire Holding, LLC, Cliffs Pickands Holding, LLC, Cliffs Mining Holding,
LLC and Cliffs Mining Holding Sub Company.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Mortgage” means a mortgage or deed of trust, deed to secure debt, trust deed or
other security document entered into by the owner or lessee, as the case may be,
of a Material Real Property in favor of the Administrative Agent for the benefit
of the Secured Parties creating a Lien on such Material Real Property,
substantially in such form as may be reasonably agreed between the Company and
the Administrative Agent.
“National Flood Insurance Program” shall mean the program created by the U.S.
Congress pursuant to the National Flood Insurance Act of 1968 and the Flood
Disaster Protection Act of 1973, as revised by the National Flood Insurance
Reform Act of 1994, as each may be amended, or any successor statute thereto,
that mandates the purchase of flood insurance to cover real property
improvements located in Special Flood Hazard Areas in participating communities
and provides protection to property owners through a U.S. federal insurance
program.
“Net Income” means, with reference to any period, the net income (or net loss)
of the Company and its Restricted Subsidiaries for such period computed on a
consolidated basis in accordance with GAAP; provided that (a) there shall be
excluded from Net Income (i) the net income (or net loss) of any Person accrued
prior to the date it becomes a Restricted Subsidiary of, or has merged into or
consolidated with, the Company or another Restricted Subsidiary and (ii) the net
income (or net loss) of any Person (other than a Restricted Subsidiary) in which
the Company or any of its Restricted Subsidiaries has an equity interest in,
except to the extent of the amount of dividends or other distributions actually
paid to the Company or any of its Restricted Subsidiaries during such period,
and (b) solely for the purposes of calculating compliance with Section 6.18(a),
Net Income for any period shall (i) include the net income (or net loss) for any
Person or business unit that has been acquired by the Company or any of its
Restricted










26




--------------------------------------------------------------------------------





“Patriot Act” is defined in Section 5.26 hereof.
“PBGC” means the Pension Benefit Guaranty Corporation or any Person succeeding
to any or all of its functions under ERISA.
“Percentage” means, with respect to any Lender at any time, the percentage
(carried out to the ninth decimal place) of the Total Commitments represented by
such Lender’s Commitment at such time, subject to Section 2.15(a)(iv). If the
commitment of each Lender to make Loans and the obligation of each L/C Issuer to
make L/C Credit Extensions have been terminated pursuant to Section 8.02 or if
the Total Commitments have expired, then the Percentage of each Lender shall be
determined based on the Percentage of such Lender most recently in effect,
giving effect to any subsequent assignments. The initial Percentage of each
Lender is set forth opposite the name of such Lender on Schedule 1(a) or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable.
“Perfection Certificate” has the meaning assigned to such term in the Security
Agreement.
“Permitted Acquisition” means any Acquisition with respect to which the
following condition is satisfied: after giving effect to the Acquisition, no
Default or Event of Default shall exist, including with respect to the covenant
contained in Section 6.18(a) hereof on a pro forma basis.
“Permitted Investment Amount” means an amount equal to (a) U.S. $150,000,000
plus (b) 20% of positive consolidated Net Income for each fiscal year of the
Company commencing with the Company’s fiscal year ending December 31, 2006. As
of December 31, 2010, the Permitted Investment Amount was equal to U.S.
$608,180,000.
“Permitted Lien” is defined in Section 6.13 hereof.
“Permitted Securitization Financing” means the sales of accounts receivable,
general intangibles and other assets and related rights, and the financing
transactions, contemplated by and pursuant to (i) the Purchase and Sale
Agreement, dated as of April 22, 2014, among the various originators parties
thereto, the Company, as servicer, and CNR Receivables LLC, as buyer, and (ii)
the Receivables Purchase Agreement, dated as of April 22, 2014, among CNR
Receivables LLC, as seller, the Company, as servicer, Credit Agricole Corporate
and Investment Bank, as committed purchaser, purchaser agent and administrator,
Atlantic Asset Securitization LLC, as a conduit purchaser, and PNC Bank,
National Association, as a committed purchaser, LC banks and a purchaser agent;
in each case as amended, supplemented or otherwise modified from time to time;
provided, that no such amendment, supplement or other modification shall (x) add
any collateral securing, or assets sold into, any such financing; (y) add any
obligors or sellers who are not already parties as of the Fourth Amendment
Effective Date or (z) increase the aggregate amount of the obligations or the
amount available to purchase receivables










29




--------------------------------------------------------------------------------





thereunder above the amount permitted in Section 6.12(e)., which financings were
paid off and terminated on or about October 24, 2014.
“Permitted Securitization Financing Payoff” means the termination of, and
repayment in full of all obligations owed under, the Permitted Securitization
Financing and delivery to the Administrative Agent of a payoff letter reasonably
satisfactory to the Administrative Agent and copies of UCC-3 termination
financing statements in form appropriate for filing with respect to such
termination.
“Permitted Transaction Condition” means, with respect to (i) an Investment made
pursuant to clauses (n), (o) or (q) of the definition of “Restricted Investment”
or (ii) a Permitted Acquisition, and, in each case, after giving effect to such
Investment or Permitted Acquisition, the Company shall be in pro forma
compliance with the financial covenants set forth in Section 6.18 (provided that
for purposes of this definition, the levels set forth in Section 6.18 shall be
deemed to be 0.5x tighter than the specified levels).
“Person” means any natural person, partnership, corporation, limited liability
company, association, trust, unincorporated organization, Governmental Authority
or any other entity or organization.
“Plan” means any employee pension benefit plan covered by Title IV of ERISA or
subject to the minimum funding standards under Section 412 of the Code that
either (a) is maintained by a member of the Controlled Group for employees of a
member of the Controlled Group or (b) is maintained pursuant to a collective
bargaining agreement or any other arrangement under which more than one employer
makes contributions and to which a member of the Controlled Group is then making
or accruing an obligation to make contributions or has within the preceding five
plan years made contributions.
“Platform” is defined in Section 6.01 hereof.
“Portman Limited Facility” means any credit agreement, multi-option facility,
facility agreement, loan agreement or other agreements or instruments entered
into from time to time under which the applicable lenders or holders of such
instruments have agreed to make loans or otherwise extend credit to Cliffs
Natural Resources Holdings Pty Ltd or any Restricted Subsidiary thereof.
“Principal Property” means a single manufacturing or processing plant, warehouse
distribution facility or office owned or leased by the Company or a Principal
Subsidiary which has a net book value in excess of 5% of Consolidated Net
Tangible Assets other than a plant, warehouse, office or portion thereof which,
in the opinion of the Company’s Board of Directors, is not of material
importance to the business conducted by the Company and its Subsidiaries as an
entirety.
“Principal Subsidiary” means a Subsidiary that owns or leases any Principal
Property except a Subsidiary (a) that transacts any substantial portion of its
business and








30




--------------------------------------------------------------------------------





(h)    Contingent Obligations permitted by Section 6.12(h) hereof;
(i)    mergers and consolidations permitted by Section 6.14 hereof;
(j)    loans and advances to directors, employees and officers of the Company
and its Restricted Subsidiaries for bona fide business purposes in the ordinary
course of business;
(k)    (i) Investments by any Loan Party in or to any other Loan Party, (ii)
Investments by any Loan Party in or to any Canadian Entity or to any
Wholly-Owned Subsidiary that is not a Guarantor, provided that (A) the sum of
Investments made from and after the Fifth Amendment Effective Date under this
clause (ii) shall not exceed an aggregate amount equal to $150,000,000 at any
time outstanding (of which the sum, without duplication, of (1) the aggregate
amount of Investments made in, to or on behalf of the Canadian Entities from and
after the Canadian Restructuring Commencement Date under this clause (ii) and
(2) the aggregate amount of payments made by any Loan Party from and after the
Sixth Amendment Effective Date under any “e-payables” program of the Company or
any of its Subsidiaries in respect of amounts due to any supplier or vendor of
the Canadian Entities, shall not exceed an aggregate amount equal to
$100,000,000) and (B) no Investment under this clause (ii) that is in the form
of intercompany loans shall be evidenced by a promissory note unless such
promissory note is pledged to the Administrative Agent in accordance with the
terms of the Security Agreement, (iii) Investments by any Subsidiary that is not
a Guarantor in or to any Loan Party, provided that any such Investment under
this clause (iii) that is in the form of intercompany loans shall be unsecured
and subordinated to the Obligations pursuant to the terms of the Intercompany
Note (as defined in the Security Agreement) or other document having
subordination terms substantially similar to the terms contained in the
Intercompany Note or other document having subordination terms substantially
similar to the terms contained in the Intercompany Note or otherwise reasonably
satisfactory to the Administrative Agent and (iv) Investments between
Subsidiaries that are not Guarantors or Investments by any Subsidiary that is
not a Guarantor in a Canadian Entity, provided that if the Subsidiary making the
Investment under this clause (iv) is a Wholly-Owned Subsidiary, the recipient of
such Investment shall also be a Wholly-Owned Subsidiary; or a Canadian Entity;
provided, further, that from and after the Canadian Restructuring Commencement
Date, any Investments made pursuant to this clause (k) in or to the Canadian
Entities shall be made in the form of intercompany loans that are secured by the
assets of the Canadian Entities pursuant to Section 6.13(l);
(l)    Investments in securities of trade creditors or customers in the ordinary
course of business that are received (i) in settlement of bona fide disputes or
pursuant to any plan of reorganization or liquidation or similar arrangement
upon the bankruptcy or insolvency of such trade creditors or customers or (ii)
in the settlement of debts created in the ordinary course of business;
(m)    Investments in Joint Ventures in the United States existing as of the
Fifth Amendment Effective Date and set forth on Schedule 6.15(B) for the purpose
of












33




--------------------------------------------------------------------------------





financing such entities’ (i) operating expenses incurred in the ordinary course
of business, (ii) reasonable Capital Expenditures and (iii) other reasonable
obligations that are accounted for by the Company and its Restricted
Subsidiaries as increases in equity in such Joint Ventures;
(n)    Investments in The Bloom Lake Iron Ore Mine Limited Partnership and
Wabush Mines joint ventures so long as the Permitted Transaction Condition is
satisfied; provided that no Investments shall be made pursuant to this clause
(n) from and after the Canadian Restructuring Commencement Date;
(o)    so long as the Permitted Transaction Condition is satisfied, Investments
of the Company and its Restricted Subsidiaries to make acquisitions of
additional mining interests located in the United States or for other strategic
or commercial purposes in the United States; provided that from and after the
Fifth Amendment Effective Date, (i) after giving effect to any such Investment,
no Default or Event of Default shall exist, (ii) the aggregate amount of
consideration (excluding common equity interests of the Company) paid in respect
of such Investments, together with (x) the aggregate amount of consideration
paid in connection with an Acquisition made in reliance on clause (d) of the
definition of “Restricted Investments” and (y) the aggregate amount of
Investments made in reliance on clause (q) of the definition of “Restricted
Investments” (excluding, in the case of clauses (x) and (y), the amount of such
Acquisitions and Investments made using common equity of the Company), shall not
exceed U.S. $200,000,000 from and after the Fifth Amendment Effective Date, and
(iii) in the case of any such Investment in excess of U.S. $100,000,000, the
Company shall deliver to the Administrative Agent at least 3 Business Days (or
such shorter period as may be agreed to by the Administrative Agent) prior to
such Investment, a certificate confirming pro forma compliance with the
Permitted Transaction Condition;
(p)    [reserved]; and
(q)    Investments, not otherwise permitted under clauses (a) - (p), of the
Company and its Restricted Subsidiaries so long as the Permitted Transaction
Condition is satisfied; provided that from and after the Fifth Amendment
Effective Date, (i) the aggregate amount of consideration (excluding common
equity interests of the Company) paid in respect of such Investments, together
with (x) the aggregate amount of consideration paid in connection with an
Acquisition made in reliance on clause (d) of the definition of “Restricted
Investments” and (y) the aggregate amount of Investments made in reliance on
clause (o) of the definition of “Restricted Investments” (excluding, in the case
of clauses (x) and (y), the amount of such Acquisitions and Investments made
using common equity of the Company), shall not exceed U.S. $200,000,000 from and
after the Fifth Amendment Effective Date and (ii) in the case of any such
Investment in which the aggregate amount to be invested is greater than U.S.
$100,000,000, the Company shall deliver to the Administrative Agent at least 3
Business Days (or such shorter period as may be agreed to by the Administrative
Agent) prior to such Investment, a certificate confirming pro forma compliance
with the Permitted Transaction Condition;












34




--------------------------------------------------------------------------------





may be, to be customary in the place of disbursement or payment for the
settlement of international banking transactions in the relevant Alternative
Currency.
“Sanction(s)” means any sanction administered or enforced by the United States
Government (including without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury or other relevant sanctions
authority.
“Scotia Existing Letters of Credit” means those letters of credit existing as of
the Fifth Amendment Effective Date issued by The Bank of Nova Scotia, New York
Agency for the benefit of the Company and its Subsidiaries and as set forth on
Schedule 2.02.
“SEC” is defined in Section 6.01(e) hereof.
“Secured Obligations” means the Obligations, the Hedging Liability and the Funds
Transfer and Deposit Account Liability; provided, that Secured Obligations shall
not include, with respect to any Guarantor, Excluded Swap Obligations of such
Guarantor.
“Secured Parties” means, collectively, the Lenders, the Administrative Agent,
each co-agent or sub-agent appointed by the Administrative Agent from time to
time pursuant to Section 9.05, and each other holder of Secured Obligations.
“Security” has the same meaning as in Section 2(1) of the Securities Act of
1933, as amended.
“Security Agreement” is defined in Section 6.20(a) hereof.
“Senior Secured Debt” means that portion of Total Funded Debt that is (a)
outstanding under this Agreement or the Loan Documents or (b) secured by a Lien
on any property or assets of the Company or any of its Restricted Subsidiaries.
“Senior Secured Leverage Ratio” means, at any time the same is to be determined,
the ratio of (a) Senior Secured Debt to (b) EBITDA of the Company and its
Restricted Subsidiaries for the four fiscal quarters of the Company most
recently ended.
“Sixth Amendment Effective Date” means the date that the conditions precedent to
the effectiveness of Amendment No. 6, dated as of January 22, 2015, to this
Agreement have been satisfied or waived.
“Sonoma” means the unincorporated joint venture formed by QCoal Sonoma Pty Ltd,
Watami (Qld) Pty Ltd, CSC Sonoma Pty Ltd, JS Sonoma Pty Ltd and Cliffs Australia
Coal Pty Ltd, a Wholly-Owned Subsidiary of the Company, for the purpose of
mining and developing a coal mine in Queensland, Australia, including the
construction of a washplant by Cliffs Australia Washplant Operations Pty Ltd, an
indirectly held Wholly-Owned Subsidiary of the Company.












36




--------------------------------------------------------------------------------





(e)    any interest or title of a lessor under any operating lease;
(f)    easements, rights-of-way, restrictions, and other similar encumbrances
against real property incurred in the ordinary course of business which, in the
aggregate, are not substantial in amount and which do not materially detract
from the value of the Property subject thereto or materially interfere with the
ordinary conduct of the business of such Person;
(g)    Liens of or resulting from any judgment or award, the time for the appeal
or petition for rehearing of which shall not have expired, or in respect of
which such Person shall at any time in good faith be prosecuting an appeal or
proceeding for a review and in respect of which a stay of execution pending such
appeal or proceeding for review shall have been secured, provided that, the
aggregate amount of such judgments or awards secured by Liens permitted under
this subsection, including interest and penalties thereon, if any, shall not be
in excess of U.S. $50,000,000 (except to the extent fully (excluding any
deductibles or self-insured retention) covered by insurance pursuant to which
the insurer has accepted liability therefor in writing) at any one time
outstanding;judgments, writ or writs or warrant or warrants of attachment, or
any similar process or processes which do not result in an Event of Default
under Section 7.01(g);
(h)    Liens in the nature of royalties, dedications of reserves or similar
rights or interests granted, taken subject to or otherwise imposed on properties
consistent with normal practices in the iron ore mining industry;
(i)    Liens incurred in the ordinary course of business to secure the
performance of tenders, statutory obligations (other than excise taxes), surety,
stay, customs and appeal bonds, statutory bonds, bids, leases, government
contracts, trade contracts, performance and return of money bonds and other
similar obligations (exclusive of obligations for Indebtedness) or arising by
virtue of deposits made in the ordinary course of business to security liability
for premiums to insurance carriers and/or benefit obligations to claimants;
(j)    leases or subleases of properties, in each case entered into in the
ordinary course of business so long as such leases or subleases do not,
individually or in the aggregate, (i) interfere in any material respect with the
ordinary conduct of the business of the Company and its Restricted Subsidiaries
or (ii) materially impair the use (for its intended purposes) or the value of
the Property subject thereto;
(k)    Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into in the ordinary course
of business in accordance with the past business practices of such Person, and
any products or proceeds thereof to the extent covered by such Liens;
(l)    bankers’ Liens, rights of setoff and other similar Liens existing solely
with respect to cash and Cash Equivalents on deposit in one or more accounts, in
each case granted in the ordinary course of business in favor of the bank or
banks with which such










38




--------------------------------------------------------------------------------





accounts are maintained, securing amounts owing to such bank with respect to
cash management and operating account arrangements, including those involving
pooled accounts and netting arrangements; provided that, unless such Liens are
non consensual and arise by operation of Law, in no case shall any such Liens
secure (either directly or indirectly) the repayment of any Indebtedness;
(m)    the filing of UCC financing statements in connection with operating
leases, consignment of goods or bailment agreements; and
(n)    Liens securing reimbursement obligations with respect to trade or
commercial letters of credit that encumber only the documents underlying such
letters of credit and any products or proceeds thereof to the extent covered by
such Liens.
“Step 1 Collateral Completion Date” means the date on which all of the
requirements of Section 6.20(a) are completed or waived.
“Step 2 Collateral Completion Date” means the date on which all of the
requirements of Section 6.20(b) are completed or waived.
“S&P” means Standard & Poor’s Ratings Services Group, a division of The McGraw
Hill Companies, Inc. and any successor thereto.
“Subsidiary” means, as to any particular parent corporation or organization, any
other corporation or organization more than 50% of the outstanding Voting Stock
of which is at the time directly or indirectly owned by such parent corporation
or organization or by any one or more other entities which are themselves
subsidiaries of such parent corporation or organization.
“Swap Counterparty” means, with respect to any swap with a Lender, any person or
entity that is or becomes a party to such swap.
“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act between any
Lender and one or more Swap Counterparties.
“Swing Line” means the credit facility for making one or more Swing Line Loans
described in Section 2.10 hereof.
“Swing Line Lender” means Bank of America, in its capacity as provider of Swing
Line Loans or any successor swing line lender hereunder.
“Swing Line Sublimit” means, collectively, $100,000,000 with the limitations
that (i) the aggregate Outstanding Amount of Swing Line Loans denominated in
U.S. Dollars shall at no time exceed U.S. $50,000,000, (ii) the aggregate
Outstanding Amount of Swing Line Loans denominated in Canadian Dollars shall at
no time exceed Cdn. $25,000,000, (iii) the aggregate Outstanding Amount of Swing
Line Loans denominated




39




--------------------------------------------------------------------------------





in Australian Dollars shall at no time exceed AUD 25,000,000 and (iv) the
aggregate Outstanding Amount of Swing Line Loans denominated in any other
Alternative Currency shall be zero; provided that the amounts specified in
clauses (i) - (iv) may be modified from time to time by agreement between the
Company and the Swing Line Lender.
“Swing Line Loan” and “Swing Line Loans” each is defined in Section 2.10 hereof.
“Swing Line Loan Notice” means a notice of a Borrowing of Swing Line Loans
pursuant to Section 2.10(b), which, if in writing, shall be substantially in the
form of Exhibit A and appropriately completed and signed by a Responsible
Officer of the Company.
“Swing Note” means a promissory note made by the Company in favor of the Swing
Line Lender evidencing Swing Line Loans made by the Swing Line Lender,
substantially in the form of Exhibit D-2.
“Swiss Francs” means the lawful currency of the Swiss Confederation.
“Syndication Agent” means JPMorgan Chase Bank, N.A.
“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.
“Termination Date” means October 16, 2017, or such earlier date on which the
Commitments are terminated in whole pursuant to Section 2.09, 7.02 or 7.03
hereof.
“Third Amendment Effective Date” means June 30, 2014.
“Total Commitments” means, at any time, the aggregate amount of Commitments,
which shall be One Billion OneNine Hundred Twenty-Five Million Dollars (U.S.
$1,125,000,000900,000,000) on the FifthSixth Amendment Effective Date and which
may be increased pursuant to Section 2.01(b) hereof or decreased pursuant to
Section 2.09 or other applicable provisions hereof.; provided; however, that on
May 31, 2015, the aggregate amount of Commitments shall be automatically reduced
to Seven Hundred Fifty Million Dollars (U.S. $750,000,000), with such reduction
being applied pro rata to the outstanding Commitments immediately prior to such
reduction.
















40




--------------------------------------------------------------------------------





component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).
Section 1.09.    Liability of Designated Borrowers. The parties intend that this
Agreement shall in all circumstances be interpreted to provide that each
Designated Borrower is liable only for obligations with respect to Loans or
Letters of Credit made to or issued on behalf of such Designated Borrower
(including, without limitation, principal and interest on such Loans and
reimbursement obligations with respect to such Letters of Credit) and ongoing
obligations related thereto under Articles 2 and 8 hereof, and its pro rata
share of otherwise unallocated general fees, reimbursements and charges
hereunder and under any other Loan Document.
Section 1.10.    Hybrid Securities. For purposes of determining Total Funded
Debt and Net Worth, Hybrid Securities shall be accorded the same capital
treatment as given to such Hybrid Securities by either S&P or Moody’s (whichever
gives the lower treatment) at the time of issuance thereof; provided, however,
that the maximum amount of Hybrid Securities that may be included in Net Worth
and excluded from Total Funded Debt shall not at any time exceed 15% of the sum
of Total Funded Debt plus Net Worth, in each case including such Hybrid
Securities in accordance with their capital treatment by either S&P or Moody’s
(whichever is used in accordance with this paragraph).
ARTICLE 2
THE CREDIT FACILITIES
Section 2.01.    Revolving Credit Facilities. (a) Revolving Loans. Prior to the
Termination Date, each Lender severally and not jointly agrees, subject to the
terms and conditions hereof, to make revolving loans (each individually a
“Revolving Loan” and, collectively, the “Revolving Loans”) in U.S. Dollars and
Alternative Currencies to the Borrowers from time to time in an aggregate
outstanding U.S. Dollar Equivalent up to the amount of such Lender’s Commitment;
provided, however, that after giving effect to any Borrowing (i) the Total
Outstandings shall not exceed the Total Commitments in effect at such time,
provided that (A) if the Step 1 Collateral Completion Date has not occurred by
the Fifth Amendment Effective Date, the Total Outstandings shall also not exceed
U.S. $750,000,000 until the earlier of the Step 1 Collateral Completion Date and
the fifteenth (15th) day after the Fifth Amendment Effective Date, (B) if the
Step 1 Collateral Completion Date has not occurred by such fifteenth (15th) day,
from and after the sixteenth (16th) day after the Fifth Amendment Effective
Date, the Total Outstandings shall also not exceed U.S. $500,000,000 until the
earlier of the Step 1 Collateral Completion Date and the fifty-ninth (59th) day
after the Fifth Amendment Effective Date, (C) if the Step 1 Collateral
Completion Date has not occurred by such fifty-ninth (59th) day, from and after
the sixtieth (60th) day following the Fifth Amendment Effective Date, the Total
Outstandings shall also not exceed U.S. $300,000,000; and (D) each of the
amounts in clauses (A), (B) and (C) (each of such amounts, the “Applicable
Adjusted Total Commitments”) shall be reduced by U.S. $110,000,000 if the
Permitted












46




--------------------------------------------------------------------------------





Securitization Financing Payoff has not occurred by such date, (ii) the
aggregate Outstanding Amount of the Revolving Loans of any Lender, plus such
Lender’s Percentage of the Outstanding Amount of all L/C Obligations, plus such
Lender’s Percentage of the Outstanding Amount of all Swing Line Loans shall not
exceed such Lender’s Commitment, and (iii) the sum of (x) the aggregate
Outstanding Amount of Alternative Currency Loans and Letters of Credit
denominated in an Alternative Currency and (y) the aggregate Outstanding Amount
of Loans denominated in U.S. Dollars made to Designated Borrowers shall not
exceed the Foreign Sublimit. Each Borrowing of Revolving Loans shall be made
ratably by the Lenders in proportion to their respective Percentages. As
provided in Section 2.04(a), and subject to the terms hereof, the Company may
elect that each Borrowing of Revolving Loans denominated in U.S. Dollars be
either Base Rate Loans or Eurocurrency Loans. All Loans denominated in an
Alternative Currency shall be Eurocurrency Loans. Revolving Loans may be repaid
and reborrowed before the Termination Date, subject to the terms and conditions
hereof.
(b)    Commitment Increases. The Company shall be entitled, from time to time,
to request that the Total Commitments be increased to an aggregate amount not to
exceed Two Billion Dollars (U.S. $2,000,000,000) (such additional Commitments
are referred to herein as the “Additional Commitments”); provided that (i) at
the time of giving effect to any such Commitment increase, the conditions
specified in Sections 3.02(a) and (b) would be satisfied if the full amount of
the Commitments as increased were borrowed at such time, (ii) any such increase
shall be in a minimum amount of U.S. $50,000,000, (iii) no Lender shall be
obligated to increase such Lender’s Commitment without such Lender’s written
consent, which may be withheld in such Lender’s sole discretion, and (iv) any
Person providing any Additional Commitment shall be an Eligible Assignee (if
such Person is not already a Lender). In connection with any such increase in
the Total Commitments the parties shall execute any documents reasonably
requested in connection with or to evidence such increase, including without
limitation, an amendment to this Agreement.
(c)    Adjustments. On the date (“Funding Date”) of any increase in the Total
Commitments permitted by this Agreement, which date shall be designated by the
Administrative Agent, each Lender who has an Additional Commitment shall fund to
the Administrative Agent such amounts as may be required to cause each such
Lender to hold its Percentage of Revolving Loans based upon the Commitments as
of such Funding Date, and the Administrative Agent shall distribute the funds so
received to the other Lenders in such amounts as may be required to cause each
of them to hold its Percentage of Revolving Loans as of such Funding Date. The
Lenders receiving such amounts to be applied to Eurocurrency Loans may demand
payment of the breakage costs under Section 8.01 hereof as though the applicable
Borrower had elected to prepay such Eurocurrency Loans on such date and such
Borrower shall pay the amount so demanded as provided in Section 8.01. The first
payment of interest and Letter of Credit Fees received by the Administrative
Agent after such Funding Date shall be paid to the Lenders in amounts adjusted
to reflect the adjustments of their respective Percentages as of the Funding
Date. On the Funding Date each Lender shall be deemed to have either sold or
purchased, as applicable, a participating interest in Swing Line Loans, L/C
Obligations and L/C












47




--------------------------------------------------------------------------------





association or operating agreement, partnership agreement or other similar
document) of the Company or any Restricted Subsidiary, (b) contravene or
constitute a default under any covenant, indenture or agreement of or affecting
the Company or any Restricted Subsidiary or any of its Property, in each case
where such contravention or default, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect or (c) result in the
creation or imposition of any Lien on any Property of the Company or any
Restricted Subsidiary.
Section 5.03.    Financial Reports. The audited consolidated financial
statements of the Company and its Restricted Subsidiaries as at December 31,
2013, and the unaudited interim consolidated financial statements of the Company
and its Restricted Subsidiaries as at March 31, 2014, for the 3 months then
ended, heretofore furnished to the Administrative Agent, fairly and adequately
present, in all material respects, the consolidated financial condition of the
Company and its Restricted Subsidiaries as at said dates and the consolidated
results of their operations and cash flows for the periods then ended in
conformity with GAAP applied on a consistent basis. Except as set forth on
Schedule 5.3, neither the Company nor any Restricted Subsidiary has contingent
liabilities or judgments, orders or injunctions against it that are material to
it other than as indicated on such financial statements or, with respect to
future periods, on the financial statements furnished pursuant to Section 6.01
hereof.
Section 5.04.    No Material Adverse Change. Since December 31, 2013, there has
been no change in the condition (financial or otherwise) of the Company and its
Restricted Subsidiaries except those occurring in the ordinary course of
business, none of whichsuch changes which, individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.
Section 5.05.    Litigation and Other Controversies. Except as set forth on
Schedule 5.5 and the Arbitration Award, there is no litigation, arbitration or
governmental proceeding pending or, to the knowledge of the Company and its
Restricted Subsidiaries, threatened against the Company or any of its Restricted
Subsidiaries that could reasonably be expected to have a Material Adverse
Effect.
Section 5.06.    True and Complete Disclosure. All information furnished by or
on behalf of the Company or any of its Restricted Subsidiaries in writing to the
Administrative Agent or any Lender for purposes of or in connection with this
Agreement, or any transaction contemplated herein, is true and accurate in all
material respects and not incomplete by omitting to state any material fact
necessary to make such information (taken as a whole) not materially misleading
in light of the circumstances under which such information was provided;
provided that to the extent any such information was based upon or constitutes a
forecast or projection, the Company represents only that it acted in good faith
and utilized assumptions reasonable at the time made and due care in the
preparation of such information, report, financial statement, exhibit or
schedule.
Section 5.07.    Use of Proceeds; Margin Stock. (a) All proceeds of Loans shall
be used by the Company to refinance certain existing indebtedness and for
working










80




--------------------------------------------------------------------------------





Section 5.15.    Good Title. The Company and its Restricted Subsidiaries have
good and marketable title, or valid leasehold interests, to their assets as
reflected on the Company’s most recent consolidated balance sheet provided to
the Administrative Agent, except for sales of assets in the ordinary course of
business, subject to no Liens, other than Permitted Liens.
Section 5.16.    Labor Relations. Neither the Company nor any of its Restricted
Subsidiaries is engaged in any unfair labor practice that could reasonably be
expected to have a Material Adverse Effect. There is no strike, labor dispute,
slowdown or stoppage pending against the Company or any of its Restricted
Subsidiaries or, to the best knowledge of the Company and its Restricted
Subsidiaries, threatened against the Company or any of its Restricted
Subsidiaries, except such as could not reasonably be expected to have a Material
Adverse Effect.
Section 5.17.    Capitalization. Except as disclosed on Schedule 5.17, as of the
Closing Date, all outstanding equity interests of the Company and each
Restricted Subsidiary have been duly authorized and validly issued, and are
fully paid and nonassessable, and there are no outstanding commitments or other
obligations of the Company or any Restricted Subsidiary to issue, and no rights
of any Person to acquire, any equity interests in the Company or any Restricted
Subsidiary.
Section 5.18.    Other Agreements. Neither the Company nor any Restricted
Subsidiary is in default under the terms of any covenant, indenture or agreement
(other than any covenant, indenture or agreement related to the Canadian
Existing Indebtedness) of or affecting the Company, any Restricted Subsidiary or
any of their Property, which default if uncured could reasonably be expected to
have a Material Adverse Effect.
Section 5.19.    Governmental Authority and Licensing. The Company and its
Restricted Subsidiaries have received all licenses, permits, and approvals of
all Governmental Authorities, if any, necessary to conduct their businesses, in
each case where the failure to obtain or maintain the same could reasonably be
expected to have a Material Adverse Effect. No investigation or proceeding with
respect to any such licenses, permits and approvals that, if adversely
determined, could reasonably be expected to result in a Material Adverse Effect
is pending or, to the knowledge of the Company and its Restricted Subsidiaries,
threatened.
Section 5.20.    Approvals. No authorization, consent, license or exemption
from, or filing or registration with, any Governmental Authority, nor any
approval or consent of any other Person, is or will be necessary to the valid
execution, delivery or performance by the Company or any Restricted Subsidiary
of any Loan Document, except for such approvals which have been obtained prior
to the date of this Agreement and remain in full force and effect.
Section 5.21.    Affiliate Transactions. Except in connection with any
Investment permitted hereunder or as set forth in Schedule 5.21 hereof, neither
the Company nor any Restricted Subsidiary is a party to any contract or
agreement with any of its Affiliates












83




--------------------------------------------------------------------------------





(other than any contract or agreement between the Company and any Domestic
Subsidiary which is a Guarantor or between any Domestic Subsidiary which is a
Guarantor and any other Domestic Subsidiary which is a Guarantor) on terms and
conditions which are less favorable, taken as a whole, to the Company or such
Restricted Subsidiary than would be usual and customary in similar contracts or
agreements between Persons not affiliated with each other.
Section 5.22.    Solvency. The Company and its Restricted Subsidiaries (other
than the Canadian Entities from and after the Canadian Restructuring
Commencement Date), when taken as a whole, are solvent, able to pay their debts
as they become due, and have sufficient capital to carry on their business and
all businesses in which they are about to engage.
Section 5.23.    Economic Sanctions. Neither the Company, nor any of its
Restricted Subsidiaries, nor, to the knowledge of the Company and its Restricted
Subsidiaries, any director, officer, employee, agent, affiliate or
representative thereof, is an individual or entity currently the subject of any
Sanctions, nor is the Company or any Restricted Subsidiary located, organized or
resident in a Designated Jurisdiction.
Section 5.24.    No Default. No Default has occurred and is continuing or would
result from the consummation of the transactions contemplated by this Agreement
or any other Loan Document.
Section 5.25.    Anti-Corruption Laws. The Company and its Subsidiaries have
conducted their businesses for the past five years in compliance with applicable
anti-corruption laws in all material respects and have policies and procedures
designed, in the Company’s business judgment, to promote and achieve compliance
with such laws.
Section 5.26.    Patriot Act. The Company and its Restricted Subsidiaries are in
compliance, in all material respects, with the USA Patriot Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot Act”).
Section 5.27.    Collateral Documents. The Collateral Documents, upon their due
execution and delivery, will create in favor of the Administrative Agent for the
benefit of the Secured Parties a valid and, together with such filings and other
actions necessary to perfect and protect the Liens in the Collateral created
under and in the manner contemplated by the Collateral Documents and Section
6.20, perfected first priority Lien in the Collateral, securing the payment of
the Secured Obligations, subject to Liens permitted by the Loan Documents.
ARTICLE 6
COVENANTS
The Company covenants and agrees that, so long as any Loans or Letters of Credit
are available to any Borrower hereunder and until all Obligations are paid in
full:














84




--------------------------------------------------------------------------------





Section 6.01.    Information Covenants. The Company will furnish to the
Administrative Agent, with sufficient copies for each Lender:
(a)    Quarterly Statements. Within 60 days after the close of each quarterly
accounting period in each fiscal year of the Company, a consolidated balance
sheet as at the end of such quarterly accounting period and the related
consolidated statements of income and retained earnings and of cash flows for
such quarterly accounting period and for the elapsed portion of the fiscal year
ended with the last day of such quarterly accounting period, in each case
setting forth comparative figures for the related periods in the prior fiscal
year, all of which shall be in reasonable detail, prepared by the Company in
accordance with GAAP, and certified by the chief financial officer or other
officer of the Company acceptable to the Administrative Agent that they fairly
present in all material respects in accordance with GAAP the financial condition
of the Company and its Restricted Subsidiaries as of the dates indicated and the
results of their operations and changes in their cash flows for the periods
indicated, subject to normal year end audit adjustments and the absence of
footnotes. Any items required to be delivered pursuant to this Section need not
to be separately delivered to the Administrative Agent if such items are
publicly available through the SEC; provided that such items are filed with the
SEC within the time allotted in this Section and, with respect to each such item
other than a Form 10-K or a Form 10-Q, the Company furnishes to the
Administrative Agent within the time allotted in this Section 6.01(a) written or
electronic notice of such filing.
(b)    Annual Statements. Within 90 days after the close of each fiscal year of
the Company, a consolidated balance sheet as of the last day of the fiscal year
then ended and the related consolidated statements of income and retained
earnings and of cash flows for the fiscal year then ended, and accompanying
notes thereto, each in reasonable detail showing in comparative form the figures
for the previous fiscal year, accompanied by an unqualified opinion (as to scope
and going concern) of a firm of independent public accountants of recognized
national standing, selected by the Company and acceptable to the Administrative
Agent, to the effect that the consolidated financial statements have been
prepared in accordance with GAAP and present fairly in accordance with GAAP the
consolidated financial condition of the Company and its Restricted Subsidiaries
as of the close of such fiscal year and the results of their operations and cash
flows for the fiscal year then ended and that an examination of such accounts in
connection with such financial statements has been made in accordance with
generally accepted auditing standards. Any items required to be delivered
pursuant to this Section need not to be separately delivered to the
Administrative Agent if such items are publicly available through the SEC;
provided that such items are filed with the SEC within the time allotted in this
Section and, with respect to each such item other than a Form 10-K or a Form
10-Q, the Company furnishes to the Administrative Agent within the time allotted
in this Section 6.01(a) written or electronic notice of such filing.
(c)    Officer’s Certificates. At the time of the delivery of the financial
statements provided for in (a)Section 6.01(a) and (b), except for financial
statements delivered pursuant to Section 6.01(a) with respect to a fiscal
quarter that ends on the same date as












85




--------------------------------------------------------------------------------





Administrative Agent or any Lender, to visit and inspect any Property of the
Company or such Restricted Subsidiary, and to examine the books of account of
the Company or such Restricted Subsidiary and discuss the affairs, finances and
accounts of the Company or such Restricted Subsidiary with its and their
officers and independent accountants, all at such reasonable times upon
reasonable advance notice as the Administrative Agent or any Lender may request;
provided, however, that prior to the occurrence and continuance of an Event of
Default, such visitations and inspections shall be no more frequent than once
per fiscal year and shall be at the sole cost and expense of the Administrative
Agent or such Lender.
Section 6.03.    Maintenance of Property, Insurance, Environmental Matters, Etc.
(a) The Company will, and will cause each of its Restricted Subsidiaries (other
than the Canadian Entities) to, (i) keep its operating property, plant and
equipment in good repair, working order and condition, normal wear and tear
excepted, and shall from time to time make all needful and proper repairs,
renewals, replacements, extensions, additions, betterments and improvements
thereto so that at all times such property, plant and equipment are reasonably
preserved and maintained and (ii) maintain in full force and effect with
financially sound and reputable insurance companies insurance which provides
substantially the same (or greater) coverage and against at least such risks as
is in accordance with industry practice for operating plant and equipment, and
shall furnish to the Administrative Agent upon request full information as to
the insurance so carried.
(b)    Without limiting the generality of Section 6.03(a), the Company and its
Restricted Subsidiaries, except to the extent that the aggregate effect of their
failures to do so could not reasonably be expected to have a Material Adverse
Effect: (i) shall comply with, and maintain all real property in compliance
with, any applicable Environmental Laws; (ii) shall obtain and maintain in full
force and effect all governmental approvals required for its operations at or on
its properties by any applicable Environmental Laws; (iii) shall cure as soon as
reasonably practicable any violation of applicable Environmental Laws with
respect to any of its properties; (iv) shall not, and shall not permit any other
Person to, own or operate on any of its properties any unauthorized landfill or
dump or hazardous waste treatment, storage or disposal facility as defined
pursuant to the RCRA, or any comparable state, provincial or territorial law, or
any comparable law of any other jurisdiction; and (v) shall not use, generate,
transport, treat, store, release or dispose of Hazardous Materials at or on any
of the real property except in the ordinary course of its business and in
compliance with all Environmental Laws. With respect to any Release of Hazardous
Materials, the Company and its Restricted Subsidiaries shall conduct any
necessary or required investigation, study, sampling and testing, and undertake
any cleanup, removal, remedial or other response action necessary to remove,
cleanup or abate any material quantity of Hazardous Materials released at or on
any of its properties as required by any applicable Environmental Law.
Section 6.04.    Preservation of Existence. The Company will, and will cause
each of its Restricted Subsidiaries (other than the Canadian Entities) to, do or
cause to be done, all things necessary to preserve and keep in full force and
effect its existence and, except












88




--------------------------------------------------------------------------------





Foreign Subsidiary, GAAP as in effect in any applicable local jurisdiction,
consistently applied shall be made of all financial transactions and matters
involving the assets and business of the Company or such Restricted Subsidiary,
as the case may be; and (b) maintain such books of record and account in
material conformity with all applicable requirements of any Governmental
Authority having regulatory jurisdiction over the Company or such Restricted
Subsidiary, as the case may be.
Section 6.09.    Contracts with Affiliates. Except in connection with any
Investment permitted hereunder or as set forth in Schedule 5.21, the Company
shall not, nor shall it permit any of its Restricted Subsidiaries to, enter into
any contract, agreement or business arrangement with any of its Affiliates
(other than any arrangement between the Company and any Domestic Subsidiary
which is a Guarantor or between any Domestic Subsidiary which is a Guarantor and
any other Domestic Subsidiary which is a Guarantor) on terms and conditions
which are less favorable to the Company or such Restricted Subsidiary than would
be usual and customary in similar contracts, agreements or business arrangements
between Persons not affiliated with each other.
Section 6.10.    No Changes in Fiscal Year. The Company shall not change its
fiscal year from its present basis.
Section 6.11.    Change in the Nature of Business. The Company shall not, nor
shall it permit any of its Restricted Subsidiaries to, engage in any business or
activity if as a result the general nature of the business of the Company or any
Restricted Subsidiary would be changed in any material respect from the general
nature of the business engaged in by it as of the Closing Date; provided,
however, that the foregoing shall not prevent the acquisition by the Company or
any of its Restricted Subsidiaries of, or the entry into, any line of business
that is related or complementary to the business in which they are engaged on
the Closing Date. Notwithstanding anything to the contrary herein, the Company
shall not permit Cleveland-Cliffs International Holding Company to (a) own any
assets other than equity interests in Foreign Subsidiaries, 0(b) construct,
create, incur, assume or suffer to exist any Indebtedness (other than as
permitted pursuant to Section 6.12(b)), and (c) create, incur or suffer to exist
any Lien created for the purpose of securing Indebtedness.
Section 6.12.    Indebtedness. The Company will not, nor will it permit any of
its Restricted Subsidiaries to, contract, create, incur, assume or suffer to
exist any Indebtedness, except:
(a)    the Obligations, Hedging Liability, and Funds Transfer and Deposit
Account Liability of the Company and its Restricted Subsidiaries owing to the
Administrative Agent and the Lenders (and their Affiliates);
(b)    intercompany Indebtedness among the Company and its Restricted
Subsidiaries to the extent permitted by Section 6.15 (other than pursuant to
clause (q) of the definition of “Restricted Investments”);










90




--------------------------------------------------------------------------------





(c)    0(i) purchase money Indebtedness of the Company and its Restricted
Subsidiaries, including any such Indebtedness assumed in connection with a
Permitted Acquisition, (ii) Capitalized Lease Obligations of the Company and its
Restricted Subsidiaries, including any such obligations assumed in connection
with a Permitted Acquisition, and (iii) Indebtedness incurred to finance the
acquisition, construction or improvement of any fixed or capital assets
(“Project Indebtedness”), including any Indebtedness assumed in connection with
the acquisition of any such assets or secured by a Lien on such assets before
the acquisition thereof, and any refinancings of any such Project Indebtedness;
provided that, with respect to Project Indebtedness permitted by clause (iii) of
this Section, (w) such Project Indebtedness is initially incurred before or
within 180 days after such acquisition or the completion of such construction or
improvement, (x) such Project Indebtedness shall be secured only by the Property
acquired, constructed or improved in connection with the incurrence of such
Project Indebtedness, (y) with respect to such Project Indebtedness assumed in
connection with a Permitted Acquisition, the amount of such Project Indebtedness
shall not exceed 100% of the Total Consideration paid in connection with such
Permitted Acquisition and (z) with respect to Project Indebtedness incurred to
finance the acquisition of any fixed or capital assets, such Project
Indebtedness shall constitute not more than 100% of the aggregate consideration
paid with respect to such Property; provided that the aggregate amount at any
time outstanding of all such Indebtedness incurred pursuant to this clause (c)
from and after the Fifth Amendment Effective Date shall not exceed U.S.
$100,000,000;
(d)    customer advances for prepayment of ore sales;
(e)    (i) until the date that is 30 days after the Fifth Amendment Effective
Date, Indebtedness not to exceed U.S. $110,000,000 in respect of the Permitted
Securitization Financing (it being understood and agreed that the Permitted
Securitization Financing Payoff shall occur within 30 days of the Fifth
Amendment Effective Date and that the Permitted Securitization Financing shall
be subject to Section 2.01 until such payoff occurs) and (ii) AUD 30,000,000 in
respect of the Portman Limited Facility;
(f)    Other Hedging Liability to any Person, in all cases incurred in the
ordinary course of business and not for speculative purposes;
(g)    Indebtedness in respect of bid, performance, surety, reclamation or other
similar bonds or guaranties in the ordinary course of business, or any similar
financial assurance obligations under Environmental Laws or worker’s
compensation Laws or with respect to self insurance obligations, including
guarantees or obligations with respect to letters of credit supporting such
obligations (in each case other than for an obligation for money borrowed);
(h)    Contingent Obligations in respect of Indebtedness otherwise permitted
under this Section 6.12 (excluding, for the avoidance of doubt, (x) guarantees
by any Restricted Subsidiary of any obligations of the Company other than
pursuant to the Loan Documents and (y) from and after the Sixth Amendment
Effective Date, guarantees by












91




--------------------------------------------------------------------------------





the Company or any Restricted Subsidiary (other than any Canadian Entity) of any
Indebtedness of a Canadian Entity);
(i)    Indebtedness incurred in connection with any sale/leaseback transaction;
provided, that such Indebtedness incurred from and after the Fifth Amendment
Effective Date shall be in an aggregate amount not to exceed U.S. $100,000,000
at any time outstanding;
(j)    Indebtedness of Non-Guarantor Subsidiaries (i) listed on Schedule 6.12,
or (ii) not otherwise permitted by this Section; provided that the aggregate
amount at any time outstanding of all such Indebtedness referenced in this
subclause (ii) shall not exceed U.S. $75,000,000; and
(k)    unsecured Indebtedness of the Company and the Guarantors not otherwise
permitted by this Section; provided that from and after the Fifth Amendment
Effective Date, (i) immediately after giving effect to such Indebtedness, the
Company shall be in pro forma compliance with the financial covenant set forth
in Section 6.18(b); and (ii) no such Indebtedness in excess of U.S. $25,000,000
shall be incurred unless both the Step 1 Collateral Completion Date and the Step
2 Collateral Completion Date shall have occurred;
(l)    Indebtedness of any Canadian Entity from and after its Canadian
Restructuring Commencement Date that is incurred from a third party pursuant to
or as required by a court order, judgment, order or ruling by a Governmental
Authority or a similar proceeding in connection with the Canadian Restructuring;
provided that notwithstanding anything to the contrary set forth in any
exception to this Section 6.12, in any case the Company shall not permit any
Guarantor to, and no Guarantor shall, create, incur, assume or suffer to exist
any guarantee or other credit support in respect of any Bonds.
Section 6.13.    Liens. The Company will not, nor will it permit any of its
Restricted Subsidiaries to, create, incur or suffer to exist any Lien on any of
its Property; provided that the foregoing shall not prevent the following (the
Liens described below, the “Permitted Liens”):
(a)    Standard Permitted Liens;
(b)    Liens on Property of the Company or any Restricted Subsidiary created
solely for the purpose of securing Indebtedness permitted by Section 6.12(c)
hereof, representing or incurred to finance such Property, provided that, with
respect to Indebtedness described in clauses (i) and (ii) of such Section, no
such Lien shall extend to or cover other Property of the Company or such
Restricted Subsidiary other than the respective Property so acquired, and the
principal amount of Indebtedness secured by any such Lien shall at no time
exceed the purchase price of such Property, as reduced by repayments of
principal thereon;
















92




--------------------------------------------------------------------------------





(c)    any Lien in existence on the Fifth Amendment Effective Date and set forth
on Schedule 6.13, any continuation or extension thereof or any Lien granted as a
replacement or substitute therefor; provided that any such continued, extended,
replacement or substitute Lien (i) except as permitted by Section 6.12, does not
secure an aggregate amount of Indebtedness, if any, greater than that secured on
the Fifth Amendment Effective Date, and (ii) does not encumber any Property
other than the Property subject thereto on the Fifth Amendment Effective Date
and any products or proceeds thereof to the extent covered by such Lien;
(d)    Liens in favor of the Administrative Agent on cash collateral provided
pursuant to Section 2.02(g);
(e)    Liens on Property of the Company or any Restricted Subsidiary created
solely for the purpose of securing Indebtedness permitted by Section 6.12(i);
provided that any such Liens attach only to the Property being leased or
acquired pursuant to such Indebtedness and do not encumber any other Property
(other than any products or proceeds thereof to the extent covered by such
Liens);
(f)    Liens solely on any cash earnest money deposits in connection with any
letter of intent or purchase agreement entered into in connection with a
Permitted Acquisition;
(g)    Liens on cash or Cash Equivalents securing reimbursement obligations with
respect to any standby letter of credit entered into in the ordinary course of
business;
(h)    Liens solely on the assets of the Cliffs Sonoma Entities in favor of the
Cliffs Sonoma Entities’ joint venture partners in Sonoma; provided, that such
Liens shall secure only amounts owed by Sonoma and the Cliffs Sonoma Entities to
such joint venture partners;
(i)    Liens incurred in connection with the Permitted Securitization
Financingon assets of a Canadian Entity securing obligations of any Canadian
Entity other than Indebtedness for borrowed money;
(j)    other Liens with respect to obligations that do not in the aggregate
exceed U.S. $25,000,000 at any time outstanding; and
(k)    Liens on the assets of Non-Guarantor Subsidiaries securing Indebtedness
of Non-Guarantor Subsidiaries permitted under Section 6.12(j);
(l)    Liens on the assets of the Canadian Entities securing Investments in the
form of intercompany loans permitted by clause (k) and clause (n) of the
definition of “Restricted Investments”; provided that Liens granted by any
Canadian Entity in favor of any Loan Party shall be senior to any Lien granted
by such Canadian Entity to a Restricted Subsidiary that is not a Loan Party; and














93




--------------------------------------------------------------------------------





(m)    Liens on the assets of the Canadian Entities securing Indebtedness of the
Canadian Entities permitted by Section 6.12(l);
provided that notwithstanding anything to the contrary set forth in any
exception to this Section 6.13, in any case the Company shall not, and shall not
permit any of its Restricted Subsidiaries to, create, incur or suffer to exist
any Lien (A) in reliance on the CNTA Basket, other than pursuant to the
Collateral Documents, (B) on Collateral or any property of the type that is or
will be required to be pledged pursuant to Section 6.20, other than (1) pursuant
to the Collateral Documents, (2) consisting of customary restrictions in any
agreement to dispose of such property in a transaction permitted by Section 6.14
and (3) Liens permitted under clause (i) of this Section 6.13 and clauses (c),
(g), (h), (k), (m) and (n) of the definition of Standard Permitted Liens or (C)
that would require any Bonds to be equally and ratably secured with the
obligations secured by such Lien.
Section 6.14.    Consolidation, Merger, Sale of Assets, etc. The Company will
not, nor will it permit any of its Restricted Subsidiaries to, wind up,
liquidate or dissolve its affairs or agree to any merger, amalgamation or
consolidation, or convey, sell, lease or otherwise dispose of all or any part of
its operating properties, including any disposition as part of any sale
leaseback transactions except that this Section shall not prevent:
(a)    the sale and lease of inventory in the ordinary course of business;
(b)    the sale, transfer or other disposition of any tangible personal property
that, in the reasonable judgment of the Company or its Restricted Subsidiaries,
has become uneconomic, obsolete or worn out;
(c)    the sale, transfer, lease, or other disposition of Property (i) of any
Loan Party to another Loan Party, (ii) of any Subsidiary that is not a Loan
Party to any Loan Party, (iii) of any Subsidiary that is not a Loan Party to any
other Subsidiary that is not a Loan Party, provided that if the transferor under
this clause (iii) is a Wholly-Owned Subsidiary, the transferee shall also be a
Wholly-Owned Subsidiary, and (iv) of any Loan Party to any Wholly-Owned
Subsidiary that is not a Loan Party, provided that if such transaction under
this clause (iv) constitutes an Investment, such transaction is permitted under
clause (k) of the definition of “Restricted Investments;
(d)    the merger of any Wholly-Owned Subsidiary with and into the Company or
any other Wholly-Owned Subsidiary, provided that, (i) in the case of any merger
involving the Company, the Company is the legal entity surviving the merger and
(ii) in the case of any merger involving a Domestic Subsidiary which is a
Restricted Subsidiary and a Foreign Subsidiary which is a Restricted Subsidiary,
such Domestic Subsidiary is the legal entity surviving the merger (provided,
that in the case of a merger, amalgamation or consolidation between 7261489
Canada Inc. or Wabush Resources Inc. and Wabush Iron Co. Limited, either 7261489
Canada Inc. or Wabush Resources Inc. may be the surviving entity);










94




--------------------------------------------------------------------------------





(e)    [reserved];(i) the sale, transfer, lease, or other disposition of
Property by any Canadian Entity, in any single transaction or series of related
transactions, to a third party buyer or (ii) the wind-up, liquidation,
dissolution, merger, amalgamation or consolidation of any Canadian Entity in
connection with any sale, transfer, lease, or other disposition made pursuant to
clause (e)(i);
(f)    [reserved];
(g)    [reserved];
(h)    any Restricted Subsidiary may dissolve, liquidate or wind up its affairs
at any time; provided that such dissolution, liquidation or winding up, as
applicable, would not reasonably be expected to result in a Material Adverse
Effect;
(i)    licenses or leases of real or personal property in the ordinary course of
business so long as such licenses or leases do not individually or in the
aggregate interfere in any material respect with the ordinary conduct of the
business of the Company and its Restricted Subsidiaries;
(j)    licenses, sublicenses or similar transactions of intellectual property in
the ordinary course of business so long as such licenses or sublicenses or
similar transactions do not individually or in the aggregate interfere in any
material respect with the ordinary conduct of the business of the Company and
its Restricted Subsidiaries;
(k)    the sale or other disposition of those Investments permitted by clauses
(f), (k), (l) and (p) of the definition of Restricted Investments;
(l)    any merger or consolidation of the Company or any Restricted Subsidiary
in connection with a Permitted Acquisition, provided that (i) subject to the
following clause (ii), in the case of any merger involving any Wholly Owned
Subsidiary which is a Restricted Subsidiary, such Wholly Owned Subsidiary is the
legal entity surviving the merger, (ii) in the case of any merger involving the
Company, the Company is the legal entity surviving the merger, and (iii) in the
case of any merger involving a Foreign Subsidiary which is a Restricted
Subsidiary and a Domestic Subsidiary which is a Restricted Subsidiary, such
Domestic Subsidiary is the legal entity surviving the merger; and
(m)    the sale, transfer, lease, or other disposition of Property of the
Company or any Restricted Subsidiary, in any single transaction or series of
related transactions, which are not sales, transfers, leases, or disposition of
all or substantially all of the assets of the Company and its Restricted
Subsidiaries, taken as a whole; provided that (i) the Company shall be in pro
forma compliance with ‎‎Section 6.18 hereof and in the case of any sale, lease,
transfer or other disposition in excess of U.S. $100,000,000 shall deliver to
the Administrative Agent at least 3 Business Days (or such shorter period as may
be agreed by the Administrative Agent) prior to any such transaction a
certificate confirming such pro forma compliance with ‎‎Section 6.18, (ii) no
sale, transfer, lease or other








95




--------------------------------------------------------------------------------





disposition of iron ore assets in the United States or any Equity Interests in
Joint Ventures or any other Person holding such iron ore assets in the United
States shall be permitted under this clause (m) (other than the sale of the
assets or the common stock of Cliffs Erie) and (iii) no sale, transfer, lease or
other disposition of Property under this clause (m) shall be permitted if after
giving effect thereto, Liens on any then-remaining existing Collateral will have
to be released in order for CNTA Covered Indebtedness to be within the CNTA
Basket (assuming for purposes of this determination that all such CNTA Covered
Indebtedness was incurred at such time);
provided that notwithstanding anything to the contrary set forth in any
exception to this Section 6.14, in any case (1) the Company shall not, and shall
not permit any of its Restricted Subsidiaries to, enter into any sale and
leaseback transaction (A) in reliance on the CNTA Basket or (B) that would
require any Bonds to be equally and ratably secured with any other obligations
and (2) the Company shall not permit any Guarantor to transfer any property or
assets (other than cash to the extent otherwise permitted under the terms of
this Agreement) to the Company.
Section 6.15.    Restricted Investments Prohibited. The Company will not, nor
will it permit any of its Restricted Subsidiaries to, have, make or authorize
any Restricted Investments.
Section 6.16.    Dividends and Certain Other Restricted Payments.
(a)    After the occurrence and during the continuation of a Default or an Event
of Default, the Company shall not, nor shall it permit any of its Restricted
Subsidiaries to, (i) declare or pay any dividends on or make any other
distributions in respect of any class or series of its capital stock or other
equity interests (other than a dividend payable solely in stock or other equity
interests) or (ii) directly or indirectly purchase, redeem, or otherwise acquire
or retire any of its capital stock or other equity interests or any warrants,
options, or similar instruments to acquire the same; provided, however, that the
foregoing shall not operate to prevent the making of dividends or distributions,
(x) by any Restricted Subsidiary of the Company to its parent corporation or (y)
previously declared by the Company if at the declaration date such payment was
permitted by the foregoing or (iii) prepay, redeem, purchase, defease or
otherwise satisfy prior to the scheduled maturity thereof in any manner (it
being understood that payments of regularly scheduled principal, interest and
mandatory prepayments shall be permitted) of any Bonds or any unsecured
Indebtedness of any Company or any Subsidiary under Section 6.12(k) (actions
described in this clause (iii), “Junior Debt Prepayments”).
(b)    In addition to and without limiting the requirements of Section 6.16(a),
(i) the aggregate amount of dividends and distributions referred to in clause
(i) of Section 6.16(a) shall not exceed U.S. $0.150.01 per common share in any
fiscal quarter and U.S. $0.44 per depositary share in any fiscal quarter and
(ii) no purchases, redemptions or other acquisitions or retirements referred to
in clause (ii) of Section 6.16(a) shall be
















96




--------------------------------------------------------------------------------





September 30, 2014, permit the Senior Secured Leverage Ratio to be more than
3.50x to 1.00.
(b)    Minimum Interest Coverage Ratio. The Company shall not, as of the last
day of each fiscal quarter of the Company, permit the Interest Coverage Ratio at
such time to be less than 3.50x to 1.00; provided that following the Step 2
Collateral Completion Date, the Company shall not, as of the last day of each
fiscal quarter of the Company, permit the Interest Coverage Ratio at such time
to be less than 2.00x to 1.00.
Section 6.19.    Limitation on Assets and Operations of Cliffs Sonoma Entities.
The Company shall not permit the Cliffs Sonoma Entities to own any assets other
than in connection with Sonoma and any other assets necessary or incidental
thereto, and the Company shall not permit the Cliffs Sonoma Entities to engage
in any business or activity other than in connection with Sonoma and any other
activities necessary or incidental thereto.
Section 6.20.    Covenant to Give Security; Further Assurances.
(a)    Within 60 days of the Fifth Amendment Effective Date, the Company shall,
and shall cause each other Loan Party to (a) deliver, at the Company’s expense,
a security agreement, substantially in the form of Exhibit J, and which shall
provide among other things that the Obligations secured by Principal Property or
Principal Subsidiary Interests (together with any other CNTA Covered
Indebtedness) shall not exceed, at any time that any CNTA Covered Indebtedness
is incurred, the CNTA Limit at such time so as to not require any Bonds to be
equally and ratably secured with the Secured Obligations (as amended, restated,
modified or supplemented from time to time pursuant to the terms thereof, the
“Security Agreement”), duly executed by the Company and each Loan Party,
pursuant to which each Loan Party shall grant a valid and perfected
first-priority (subject to Permitted Liens) security interest in (1) accounts
receivable, equipment, inventory and other personal property of the Loan
Parties, in each case in which security interests may be perfected by the filing
of a financing statement under the UCC in the central filing office of the state
where the applicable Loan Party is located, subject to customary exclusions
specified in the Security Agreement, (2) the equity interests owned by any Loan
Party in all Material Subsidiaries (other than any Disregarded Domestic
Subsidiary) of the Company and (3) the equity interests owned by any Loan Party
in all Material Foreign Subsidiaries and all Material Subsidiaries which are
Disregarded Domestic Subsidiaries of the Company, limited to 65% of the voting
equity interests and 100% of the non-voting interests in such Material Foreign
Subsidiaries and such Disregarded Domestic Subsidiaries (in each case, only to
the extent that such grant under clause (3) would not give rise to any adverse
tax consequence under Section 956 of the Code), together with:
























98




--------------------------------------------------------------------------------





and each other Loan Party, other than Excluded Accounts (as defined in the
Security Agreement).
(c)    Within 180 days of the Fifth Amendment Effective Date (subject to up to
three 30-day extensions as the Administrative Agent may agree, such agreement
not to be unreasonably withheld, delayed or conditioned) in the case of Material
Real Property in which a Loan Party owns an interest, the Company shall, and
shall cause each Loan Party to, provide, or, in the case of any Material Real
Property in which a Loan Party has a leasehold interest where the terms of the
lease of such leased real property (or applicable state law, if such lease is
silent on the issue) prohibit a mortgage thereof, the Company shall, and cause
each Loan Party to, use commercially reasonable efforts to cause the landlord to
allow and if so allowed (without, for the avoidance of doubt, subjecting the
Loan Parties or their properties to undue burden or expense in relation to the
collateral value represent by such real property), shall provide the
Administrative Agent with, (aA) a Mortgage for each Material Real Property, duly
executed by the appropriate Loan Party, together with evidence that (1)
counterparts of the Mortgages have been (i) duly executed, acknowledged and
delivered and (ii) properly filed in all filing or recording offices that the
Administrative Agent reasonably deems necessary or desirable in accordance with
customary practices for real property interests of such type and for such
location in order to create a valid first (subject to Permitted Liens) and
subsisting Lien on the property described therein in favor of the Administrative
Agent for the benefit of the Secured Parties and (2) all filing, documentary,
stamp, intangible and recording taxes and fees have been paid, the delivery of a
copy of a recorded Mortgage being sufficient evidence to satisfy the
requirements of this clause (aA), (bB) with respect to any Building (as defined
in the applicable Flood Insurance Laws) or Manufactured (Mobile) Home (as
defined in the applicable Flood Insurance Laws) comprising part of a Material
Real Property that is a Flood Hazard Property, (1) the Company’s written
acknowledgement of receipt of written notification from the Administrative Agent
as to the fact that such asset is a Flood Hazard Property and as to whether the
community in which such Material Real Property is located is participating in a
National Flood Insurance Program and (2) evidence of flood insurance in form and
substance reasonably satisfactory to the Administrative Agent not to exceed the
maximum amount available under the Flood Insurance Laws, (C) in the case of any
Material Real Property having as-extracted collateral, the Company shall, and
shall cause each applicable Loan Party to, provide the Administrative Agent with
financing statements in form appropriate for filing in the appropriate
jurisdiction under the applicable Uniform Commercial Code in order to perfect
the Liens on such as-extracted collateral created under the Security Agreement
(it being agreed for purposes of this clause (C) only that any location for
which an as-extracted collateral filing was made in respect of the Permitted
Securitization Financing shall be deemed to be a Material Real Property) and
(cD) customary opinions of counsel to the Loan Party mortgagor with respect to
the extent applicable to the perfection, enforceability, due authorization,
execution and delivery of the applicable Mortgages and any related fixture
filings in form and substance reasonably satisfactory to the Administrative
Agent; provided, that such Mortgages, to the extent encumbering a Principal
Property, shall provide that the Obligations secured by Principal Property or














100




--------------------------------------------------------------------------------





(c)    default in the observance or performance of any other provision hereof or
of any other Loan Document which is not remedied within 30 days after the
earlier of (i) the date on which such failure shall first become known to any
Responsible Officer or (ii) written notice thereof is given to the Company by
the Administrative Agent;
(d)    any representation or warranty made by the Company or any of its
Restricted Subsidiaries herein or in any other Loan Document, or in any
statement or certificate furnished by it pursuant hereto or thereto, or in
connection with any Loan or Letter of Credit made or issued hereunder, proves
untrue in any material respect as of the date of the issuance or making thereof;
(e)    any of the Loan Documents shall for any reason not be or shall cease to
be in full force and effect or is declared to be null and void, or the Company
or any of its Restricted Subsidiaries takes any action for the purpose of
terminating, repudiating or rescinding any Loan Document executed by it or any
of its obligations thereunder that is not permitted hereunder;
(f)    default shall occur under (i) any Indebtedness (other than any Canadian
Existing Indebtedness) of the Company or any of its Restricted Subsidiaries
aggregating in excess of U.S. $75,000,000, or under any indenture, agreement or
other instrument under which the same may be issued, and such default shall
continue for a period of time sufficient to permit the acceleration of the
maturity of any such Indebtedness (whether or not such maturity is in fact
accelerated), or any such Indebtedness shall not be paid when due (whether by
demand, lapse of time, acceleration or otherwise) or (ii) any Hedge Agreement of
the Company or any Restricted Subsidiary with any Lender or any Affiliate of a
Lender other than a Hedge Agreement of any Canadian Entity which is stayed as a
result of the Canadian Restructuring;
(g)    any judgment or judgments, writ or writs or warrant or warrants of
attachment, or any similar process or processes, other than in respect of the
Arbitration Award or any Canadian Existing Indebtedness, shall be entered or
filed against the Company or any of its Restricted Subsidiaries, or against any
of its Property, in an aggregate amount in excess of U.S. $75,000,000 (except to
the extent fully (excluding any deductibles or self-insured retention) covered
by insurance pursuant to which the insurer has accepted liability therefor in
writing), and which remains undischarged, unvacated, unbonded or unstayed for a
period of 30 days; provided that judgments, writs, warrants of attachment, or
similar processes of any kind, including from Governmental Authorities against
any of the Canadian Entities shall not constitute an Event of Default under this
Section 7.01(g);
(h)    the Company or any of its Restricted Subsidiaries, or any member of its
Controlled Group, shall fail to pay when due an amount or amounts aggregating in
excess of U.S. $25,000,000 which it shall have become liable to pay to the PBGC
or to a Plan under Title IV of ERISA; or notice of intent to terminate a Plan or
Plans having aggregate Unfunded Vested Liabilities in excess of U.S. $25,000,000
(collectively, a “Material Plan”) shall be filed under Title IV of ERISA by the
Company or any of its Restricted












102




--------------------------------------------------------------------------------





Subsidiaries, or any other member of its Controlled Group, any plan
administrator or any combination of the foregoing; or the PBGC shall institute
proceedings under Title IV of ERISA to terminate or to cause a trustee to be
appointed to administer any Material Plan or a proceeding shall be instituted by
a fiduciary of any Material Plan against the Company or any of its Restricted
Subsidiaries, or any member of its Controlled Group, to enforce Section 515 or
4219(c)(5) of ERISA and such proceeding shall not have been dismissed within 30
days thereafter; or a condition shall exist by reason of which the PBGC would be
entitled to obtain a decree adjudicating that any Material Plan must be
terminated;
(i)    any Change of Control shall occur;
(j)    the Company or any of its Restricted Subsidiaries (other than the
Canadian Entities) shall (i) have entered involuntarily against it an order (or
the filing of a notice of intention in respect of a case or proceeding in
respect thereof) for relief under any Debtor Relief Law, (ii) not pay, or admit
in writing its inability to pay, its debts generally as they become due, (iii)
make an assignment for the benefit of creditors, (iv) apply for, seek, consent
to or acquiesce in, the appointment of a receiver, interim receiver, receiver
and manager, custodian, trustee, examiner, liquidator or similar official for it
or any substantial part of its Property, (v) institute any proceeding seeking to
have entered against it an order for relief under any Debtor Relief Law, to
adjudicate it insolvent, or seeking dissolution, winding up, liquidation,
reorganization, arrangement, adjustment or composition of it or its debts under
any Debtor Relief Law or fail to file an answer or other pleading denying the
material allegations of any such proceeding filed against it, (vi) take any
corporate action in furtherance of any matter described in parts (i) through (v)
above, or (vii) fail to contest in good faith any appointment or proceeding
described in Section 7.01(k) hereof;
(k)    a custodian, receiver, interim receiver, receiver and manager, trustee,
examiner, liquidator or similar official shall be appointed for the Company or
any of its Restricted Subsidiaries, or any substantial part of any of its
Property, or a proceeding described in Section 7.01(j)(v) shall be instituted
against the Company or any of its Restricted Subsidiaries, and such appointment
continues undischarged or such proceeding continues undismissed or unstayed for
a period of 60 days; orprovided that any such appointment or proceeding relating
to any Canadian Entity shall not constitute an Event of Default under this
Section 7.01(k); or
(l)    any Collateral Document or any material provision thereof shall cease to
be in full force or effect (other than pursuant to the terms hereof or thereof
or as a result of acts or omissions of the Administrative Agent or any Lender),
or any grantor, pledgor or mortgagor thereunder or any Loan Party shall deny or
disaffirm in writing any grantor’s, pledgor’s or mortgagor’s obligations under
any Collateral Document.
Section 7.02.    Non-Bankruptcy Defaults. When any Event of Default other than
those described in subsection (j) or (k) of Section 7.01 hereof has occurred and
is continuing, the Administrative Agent shall, by written notice to the Company:
(a) if so












103




--------------------------------------------------------------------------------





(e)    Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by any Loan Party to a Governmental Authority,
such Loan Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
(f)    Status of Lenders. Any Foreign Lender that is entitled to an exemption
from or reduction of withholding tax under the law of the jurisdiction in which
the Company is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Loan Document shall deliver to the Company (with a copy to the Administrative
Agent), at the time or times prescribed by applicable law or reasonably
requested by the Company or the Administrative Agent, such properly completed
and executed documentation prescribed by applicable Law as will permit such
payments to be made without withholding or at a reduced rate of withholding. In
addition, any Lender, if requested by the Company or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Company or the Administrative Agent as will enable
the Company or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
(g)    Without limiting the generality of the foregoing, in the event that the
Company is resident for tax purposes in the United States:
(i)    any Lender that is a “United States person” within the meaning of Section
7701(a)(30) of the Code shall deliver to the Company and the Administrative
Agent on or prior to the date on which such Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the request of the Company or
the Administrative Agent), executed originals of Internal Revenue Service form
W-9 certifying, to the extent such Lender is legally entitled to do so, that
such Lender is exempt from U.S. Federal backup withholding tax;
(ii)    any Foreign Lender shall deliver to the Company and the Administrative
Agent (in such number of copies as shall be requested by the recipient) on or
prior to the date on which such Foreign Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the request of the Company or
the Administrative Agent, but only if such Foreign Lender is legally entitled to
do so), whichever of the following is applicable:
(A)    duly completed copies of Internal Revenue Service Form W-8BEN or
W-8BEN-E, as applicable, claiming eligibility for benefits of an income tax
treaty to which the United States is a party;
(B)    duly completed copies of Internal Revenue Service Form W-8ECI;












116




--------------------------------------------------------------------------------





(C)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under section 881(c) of the Code, (x) a certificate to
the effect that such Foreign Lender is not (1) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (2) a “10 percent shareholder” of the Company
within the meaning of section 881(c)(3)(B) of the Code, or (3) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and (y) duly
completed copies of Internal Revenue Service Form W-8BEN or W-8BEN-E, as
applicable,;
(D)    to the extent a Foreign Lender is not the beneficial owner (for example,
where the Foreign Lender is a partnership or participating Lender granting a
typical participation), executed originals of Internal Revenue Service Form
W-8IMY, accompanied by a Form W-8ECI, W-8BEN or W-8BEN-E, as applicable, U.S.
Tax Compliance Certificate, Form W-9, and/or other certification documents from
each beneficial owner, as applicable; or
(E)    any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Company to determine the withholding or deduction
required to be made;
(iii)    if a payment made to a Lender under any Loan Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Company and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Company
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Company and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
Section 10.01(g)(iii), “FATCA” shall include any amendments made to FATCA after
the date of this Agreement.
Without limiting the obligations of the Lenders set forth above regarding
delivery of certain forms and documents to establish each Lender’s status for
U.S. withholding tax purposes, each Lender agrees promptly to deliver to the
Administrative Agent or the Company, as the Administrative Agent or the Company
shall reasonably request, on or prior to the Closing Date, and in a timely
fashion thereafter, such other documents and














117


